


EXHIBIT 10.2






PURCHASE AND SALE AGREEMENT
DATED AS OF MARCH 13, 2014
BETWEEN
FORESTREE VI LP and FORESTREE VI TEXAS LP,
AS SELLER


AND
CATCHMARK TIMBER TRUST, INC.,
AS BUYER




--------------------------------------------------------------------------------










PURCHASE AND SALE AGREEMENT


WAYCROSS - PANOLA


THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
the 13th day of March, 2014 (the “Effective Date”), by and among FORESTREE VI
LP, a Delaware limited partnership (“ForesTree”), and FORESTREE VI TEXAS LP, a
Delaware limited partnership (“ForesTree Texas”) (ForesTree and ForesTree Texas
each may be referred to herein independently as a "Seller”, and collectively, as
the “Sellers”) and CATCHMARK TIMBER TRUST, INC., a Maryland corporation
(“Buyer”) (Buyer and Seller may each be referred to herein as a “Party” or
collectively, as the “Parties”).


RECITALS


A.
ForesTree is the owner of approximately 17,863 acres of timberlands and timber
rights located in Appling and Wayne Counties, Georgia, that it wishes to sell,
assign, transfer or convey together with certain other assets, rights under
certain continuing leases, licenses, contracts and other agreements, to Buyer in
accordance with the terms and subject to the conditions set forth in this
Agreement.

B.
ForesTree Texas is the owner of approximately 18,477 acres of timberlands and
timber rights located in Hardin, Jasper, Newton, Orange, Polk and Tyler
Counties, Texas, that it wishes to sell, assign, transfer or convey together
with certain other assets, rights under certain continuing leases, licenses,
contracts and other agreements, to Buyer in accordance with the terms and
subject to the conditions set forth in this Agreement.

C.
Buyer wishes to acquire and accept such timberlands and other assets, rights
under certain continuing leases, licenses, contracts and other agreements, being
transferred to it in accordance with the terms and subject to the conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, their respective
representations, warranties, covenants and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


ARTICLE I
PROPERTY AND PURCHASE PRICE


Section 1.1    Agreement to Purchase and Sell. Subject to and in accordance with
the terms and provisions of this Agreement, for the consideration stated herein,
and upon satisfaction of the conditions set forth in Article X, Seller shall at
the Closing sell, assign, transfer and convey to Buyer, and Buyer shall acquire,
assume and accept from Seller, all right, title and interest to the following
assets (collectively, the “Property”), subject to the Permitted Exceptions, as
defined below, but free and clear of all Liens, as defined below:
(a)
Timberlands. The real property held by Sellers in fee simple identified in
Exhibit A, together with (i) all down and standing trees or timber located
thereon, excluding the timber which may be harvested and removed in Georgia in
accordance with the supply agreement as described in Schedule 1.1(a)(A) (the
“Georgia Supply Agreement”) (ii) all buildings thereon, (iii) all roads, bridges
and other improvements and fixtures thereon, (iv) without warranty, all right,
title and interest in and to all gas,





--------------------------------------------------------------------------------




oil, minerals, coal, sand, gravel and all other substances or minerals of any
kind or character underlying or relating to such land to the extent not retained
or conveyed out by Seller’s predecessors in title, (v) all other privileges,
appurtenances, easements (including the Buyer Easements in respect thereof) and
other rights appertaining thereto ( the “Timberlands”), subject to the Permitted
Exceptions. The Georgia Supply Agreement affects only those portions of the
Timberlands located in Georgia. Additional terms related to the Georgia Supply
Agreement and Seller’s obligation to cause certain amounts of timber to be cut
and delivered to the purchaser under the Georgia Supply Agreement are set forth
in Section 5.6, Section 6.7, Section 12.1 and Schedule 1.1(a)(A).
(b)
Assumed Contracts. The rights of Seller under the contracts in effect at the
Effective Time that (i) exclusively relate to all or any portion of the
Timberlands, including, but not limited to, the Georgia Supply Agreement, or are
necessary to the forest operations conducted on the Timberlands and (ii) are
described in Exhibit B, but excluding the rights of Seller under any Real
Property Lease (collectively, the “Assumed Contracts”).

(c)
Real Property Leases. The rights of Seller with respect to the leases in effect
at the Effective Time (i) that relate to all or any portion of the Timberlands
to which Seller is a lessor and are described in Exhibit C, including any lease
under which Seller has granted to a third party hunting or other recreational
rights with respect to the Timberlands (or, with respect to any hunting lease in
respect of the Timberlands listed on Exhibit C that expires prior to the Closing
Date, any new hunting lease entered into with the same person or entity prior to
the Closing Date on terms no less favorable to Seller as the applicable prior
lease) or (ii) under which a Seller is a lessee of facilities related to the
forest operations on the Timberlands and are described on Exhibit C
(collectively, the “Real Property Leases”).



Unless expressly identified or described in this Section 1.1, no other assets of
Seller are included in the Property.
Section 1.2    Assumed Liabilities. Subject to the terms and provisions of this
Agreement and upon satisfaction of the conditions set forth in Article X, each
Seller shall at the Closing assign to Buyer, and Buyer shall assume from each
Seller, the liabilities and obligations of Sellers under the Assumed Contracts
and the Real Property Leases, to the extent such liabilities and obligations
accrue or arise, or are related to periods commencing, on or after the Effective
Time (collectively, the “Assumed Liabilities”).
Section 1.3    Purchase Price.     The purchase price for the Property is
SEVENTY-FOUR MILLION AND NO/100 DOLLARS ($74,000,000.00), subject to adjustment
as provided herein (the “Purchase Price”). At Closing (defined below), Buyer
shall pay Sellers by wire transfer or otherwise immediately available federal
funds (US Dollars) the entire Purchase Price, of which the Earnest Money
(defined below) is a part.


ARTICLE II
EARNEST MONEY; ESCROW


Section 2.1    Earnest Money; Escrow. Within three (3) business days after all
parties have executed and delivered this Agreement, Buyer will deposit with the
First American Title Insurance Company based in Atlanta, Georgia (Attn: Mr.
Kevin Wood) (the “Escrow Agent”), the amount of THREE MILLION SEVEN HUNDRED
THOUSAND AND NO/100 DOLLARS ($3,700,000.00), in immediately available federal
funds (US Dollars), paid or delivered as earnest money (said amount, together
with all interest earned thereon, the "Earnest Money"). The Earnest Money shall
either (i) be applied to the Purchase Price at Closing (defined below) or
returned to Buyer at Closing provided that Buyer delivers the entire Purchase
Price to Escrow Agent, or (ii) be disbursed in accordance with the terms of this
Agreement if the Closing does not occur. Upon mutual execution of this
Agreement, the parties shall execute and deliver the escrow agreement in the
form of Exhibit D.






--------------------------------------------------------------------------------




ARTICLE III
CLOSING


Section 3.1    Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place, subject to the satisfaction, or
waiver by the Party entitled to the benefit thereof, of the conditions set forth
in Article X, at the office of Buyer’s counsel, Smith, Gambrell & Russell, LLP,
1230 Peachtree Street, N.E., Suite 3100, Atlanta, Georgia 30309-3592, or another
place mutually agreed upon by Buyer and Sellers (or through escrow established
with the Title Company), at 9:00 a.m., on or before April 11, 2014, in
accordance with this Agreement or at such other time and date as the Parties
shall agree in writing (the date on which the Closing occurs, the “Closing
Date”). Upon completion of the Closing, the transactions contemplated by this
Agreement shall be deemed effective as of 12:01 a.m. Eastern Time on the Closing
Date (the “Effective Time”). Closing shall mean the point at which all
documentation and monies required to close the transaction pursuant to the terms
of this Agreement have been delivered in escrow to Escrow Agent (with necessary
authorizations to release and disburse same), including signed closing
statements and escrow instructions. Buyer shall have the right to a one-time
extension of the Closing Date for up to fourteen (14) days, which right shall be
exercised by notice to Seller delivered on or before April 7, 2014, and if Buyer
timely exercises its right to extend the Closing Date as provided in this
Section 3.1, (i) Buyer shall be required to deposit with Escrow Agent on or
before April 7, 2014, as an additional deposit the amount of One Million and
No/100 Dollars ($1,000,000.00), which amount shall be considered upon delivery,
a part of the Earnest Money, and (ii) and all references to $250,000.00 in
Section 9.1 and Section 9.2 shall be increased to $1,000,000.00. THE PARTIES
AGREE THAT TIME IS OF THE ESSENCE WITH RESPECT TO CLOSING AND THIS AGREEMENT.


ARTICLE IV
TITLE


Section 4.1    Condition of Title and Title Insurance.


(a)    As of the Closing Date, title to the Timberlands is to be free of all
encumbrances or defects except the “Permitted Exceptions” described on Exhibit
X.


(b)        Sellers have provided or made available current title commitments
prepared by the Title Company (such commitments together with legible copies of
all documentary exceptions referred to in such commitments are hereinafter,
collectively referred to as the “Title Commitment”), to Buyer at Sellers'
expense. Sellers shall pay the search and exam fees and other costs of preparing
and delivering to Buyer the Title Commitment. Buyer shall pay for any title
insurance premiums and any premiums, costs and expenses associated with expanded
title insurance coverage or title endorsements.


(c)    Buyer shall have until seven (7) days prior to the Closing Date (the “Due
Diligence Period”) to deliver to Sellers written notice of any objection to any
matters reflected in any Title Commitment, which, in Buyer’s reasonable
judgment, would materially adversely affect the use or enjoyment by Buyer of any
parcel or portion of the Timberlands for growing, managing, and commercially
harvesting timber (each, a “Title Objection” and collectively, the “Title
Objections”); provided, however, that Buyer shall be permitted to object to all
Title Failures affecting the Timberlands. For the purposes of this Agreement,
the term “Title Failure” shall mean any portion of the Timberlands that is not,
or immediately prior to the Closing will not be, (i) owned by Seller or (ii)
insurable by the Title Company without exception (other than the Permitted
Exceptions). Notwithstanding anything to the contrary set forth herein, Buyer
shall have no right to object to any Permitted Exceptions and, for the purposes
of this Agreement, such items will not be considered Title Objections. Upon
receipt of the Title Objections, Seller may elect (but shall not be obligated)
to cure or cause to be cured any such Title Objection, and Seller shall notify
Buyer in writing within ten (10) days after receipt of the Title Objections
whether Seller elects to cure the same. Failure of Seller to respond in writing
within such time period shall be deemed an election by Seller not to cure such
Title Objections. Any Title Objection shall be deemed to be cured if Seller
causes the Title Company, at no additional cost to Buyer, to issue an owner’s
title policy for the affected Timberlands affirmatively insuring over such Title
Objection




--------------------------------------------------------------------------------




in the owner’s title policy. Notwithstanding the foregoing, Seller shall be
obligated to cure, on or before the Closing Date, all Liens against the
Timberlands evidencing a debt (other than Liens for non-delinquent real estate
Taxes or assessments) (“Monetary Liens”) created as a result of the acts or
omissions of Seller or its affiliates. For the purposes of this Agreement, the
term “Lien” means any mortgage, lien, charge, pledge, hypothecation, assignment,
deposit, arrangement, encumbrance, security interest, assessment, adverse claim,
levy, preference or priority or other security agreement of any kind or nature
whatsoever (whether voluntary or involuntary, affirmative or negative (but
excluding all negative pledges), and whether imposed or created by operation of
law or otherwise) in, on or with respect to, or pledge of, any Property, or any
other interest in the Property, designed to secure the repayment of debt or any
other obligation, whether arising by contract, operation of law or otherwise. If
Seller does not receive written notice of the Title Objections for any objection
to matters reflected in the Title Commitment on or before the expiration of the
Due Diligence Period, Buyer shall be deemed to have waived its right to object
to any and all matters reflected in the Title Commitment and Buyer shall be
deemed to accept title to the Timberlands encompassed within such Title
Commitment subject to such matters; provided, however, that Buyer shall have the
right to object to any matters affecting title not appearing in any Title
Commitment as of the end of the Due Diligence Period and/or first appearing of
record between the effective date of the Title Commitment and the Closing Date,
which right may be exercised by delivering to Seller a subsequent notice of
Title Objections on or before the Closing Date, and such subsequent Title
Objections shall be resolved in the same manner as set forth above for Title
Objections raised within the Due Diligence Period. Any Title Objection waived
(or deemed waived) by Buyer shall be deemed to constitute a Permitted Exception,
and the Closing shall occur as herein provided without any reduction of the
Purchase Price therefor.
With regard to Title Objections or Title Failures timely raised by Buyer per the
terms of this Section, Seller shall have the right, but not the obligation, to
cure and remove such items within thirty (30) days after Seller’s receipt of
Buyer’s written notice of Title Objections or Title Failures. For purposes of
this Agreement, curing a Title Objection or Title Failure may include obtaining
affirmative title coverage insuring against loss or damage arising from such
Title Objection or Title Failure. In the event Seller elects not to cure a Title
Objection or Title Failure timely made by Buyer, Buyer shall have the right, at
its option, to accept the Timberlands subject to the uncured Title Objection or
Title Failure or to reduce the Purchase Price by the fair market value of the
affected parcel and require Seller to proceed to the Closing with those portions
of the Timberlands that are subject to the Title Failure or Title Objection
excluded from the Property to be conveyed to Buyer at Closing (a “Title
Carveout”). Said fair market value shall be determined by Buyer and Seller by
reference to the agreed upon land and timber values for the Timberlands, which
values are set forth on Schedule 4.1 attached hereto and hereby made a part
hereof (the “Value Table”). If the Parties are unable to agree upon the fair
market value of any Title Carveout, said fair market value shall be determined
as provided in Section 9.3 below. Notwithstanding the foregoing, if any portion
or parcel of the Timberlands is to be excluded from the transaction pursuant to
this Section 4.1 or as otherwise provided in this Agreement and such parcel
comprises less than all of a discrete parcel of land with an adequate, insurable
legal description, Seller shall determine (subject to Buyer’s right of
reasonable approval as to shape or configuration and provided that the Title
Carveout is a Marketable Parcel) the exact boundaries and dimensions of the
portion of the Timberlands to be retained by Seller, and Seller shall make
arrangements to have said portion of the Timberlands surveyed by a surveyor
licensed to practice in the applicable State in order to produce an insurable
legal description for said retained parcel. Seller shall pay all costs of any
surveys so obtained. Seller shall also obtain any and all subdivision approvals
required for Seller’s retention of the Title Carveouts. Buyer agrees to grant
without cost to Seller access easements over and across any portion of the
Timberlands acquired by Buyer upon reasonable terms and over reasonable routes
as may be necessary for Seller’s access to any Title Carveouts, and Seller
agrees to grant to Buyer without cost access easements over and across the Title
Carveouts (and any other portion of the Timberlands retained by Seller) upon
reasonable terms and over reasonable routes as may be necessary for Buyer’s
access to the Timberlands. For purposes of this Agreement, “Marketable Parcel”
means a parcel or tract of land containing at least forty (40) acres. The
Closing Date shall be extended for any applicable cure periods under this
Section.






--------------------------------------------------------------------------------




ARTICLE V
INSPECTION; CONDITION OF PROPERTY


Section 5.1    Inspection. Buyer acknowledges that Buyer has been given the
opportunity to inspect the Property and that neither Sellers nor their agents,
officers, employees or assigns shall be held to any covenant respecting the
condition of the Property or any improvements thereof nor shall Buyer or Sellers
or the assigns of either be held to any covenant or agreement for alterations,
improvements or repairs unless the covenant or agreement relied on is contained
herein or is in writing and attached to and made a part of this Agreement or is
contained in the Deeds. Buyer acknowledges and agrees that any documents,
cruises, compilations, timber inventories, surveys, plans, specifications,
reports and studies (the "Information") made available to Buyer by Seller are or
have been provided as information only, and Seller makes no warranty with
respect to the accuracy or completeness of the Information except as otherwise
expressly provided herein or in the Deeds.


Upon reasonable prior written notice to Seller (which notice can be by email to
Sellers’ designated representative), and receipt of authorization from Seller
(which shall not be unreasonably withheld), prior to the Closing Date or
termination of this Agreement in accordance with the terms of this Agreement,
Buyer, through its authorized agents or representatives, may enter upon the
Timberlands at all reasonable times for the purposes of making inspections and
other studies; provided, however, that neither Buyer nor its agents or
representatives shall (i) enter upon the Timberlands, for the purpose of
preparing Phase II Environmental Reports or making any soil borings or other
invasive or other subsurface environmental investigations relating to all or any
portion of the Timberlands, (ii) prepare or instruct its agents or
representatives to prepare Phase II Environmental Reports or make any soil
borings or other invasive or other subsurface environmental investigations
relating to all or any portion of the Timberlands, or (iii) except as may be
required by applicable law and except pursuant to the ordinary course of Buyer’s
due diligence investigations, contact any official or representative of any
governmental authority regarding hazardous substances on or the environmental
condition of the Timberlands without Seller’s prior written consent thereto.
Upon the completion of such inspections and studies, Buyer, at its expense,
shall repair any damage caused to the Timberlands and remove all debris and all
other material placed on the Timberlands in connection with Buyer’s inspections
and studies. Buyer hereby agrees to assume all liability for and shall
indemnify, defend and hold harmless Seller, Hancock Natural Resource Group,
Inc., Hancock Forest Management, Inc., John Hancock Timber Resource Corporation
and their respective officers, employees, and agents (“HNRG Parties”) against
any and all damages, claims, fines, penalties, demands, costs (including,
without limitation, reasonable attorneys’ fees and court costs), or causes of
action, of every kind, nature and description, arising out of or in any way
connected with Buyer’s due diligence process or Buyer’s inspection of the
Timberlands, except to the extent the same arise out of the intentional
misconduct or negligence of any of the HNRG Parties. Notwithstanding anything to
the contrary set forth in this Agreement, the foregoing indemnification shall
survive any termination, cancellation or expiration of the Agreement or the
Closing. Buyer agrees that from and after the date of this Agreement until
Closing, Buyer, and the contractors, representatives and agents of Buyer who
enter upon the Timberlands, shall maintain commercial general liability
insurance with a reputable insurer naming Seller, Hancock Natural Resource
Group, Inc., Hancock Forest Management, Inc., and John Hancock Timber Resource
Corporation, as additional insureds in an amount not less than $2,000,000. Upon
written request of Seller, Buyer shall provide evidence of such insurance (in
form reasonably acceptable to Seller) to Seller.


Section 5.2    Condition of Property. Buyer specifically acknowledges and agrees
that except as set forth in Sellers’ limited warranty of title in the Deeds and
as set forth in Section 6 below and as set forth in any other instrument
delivered by Sellers in connection with the Closing, (1) Sellers do not make any
representations or warranties of any kind whatsoever, either express or implied,
with respect to and shall have no liability for the Property (or any related
matters), and (2) the Property is sold to Buyer in an “AS IS” and “WITH ALL
FAULTS” condition as of the Closing, including, without limitation, (i) the
existence or non-existence of legal access to or from the Timberlands or any
portion thereof; (ii) the number of acres comprising the Timberlands; (iii) the
volume, condition or quality of timber on the Timberlands; (iv) logging
conditions or feasibility; (v) the stability of soils; (vi) suitability,
habitability, merchantability or fitness of the Timberlands




--------------------------------------------------------------------------------




for any construction or development, or for the Buyer’s intended use; (vii) the
condition of any other structure or improvements on the Timberlands; (viii)
encroachment or boundary questions; (ix) compliance with any laws; (x) drainage,
availability or adequacy of water, sewer or other utilities, zoning, access and
similar matters; and (xi) any other matters related to the Property.


Section 5.3    Continued Operation. Between the Effective Date and the Closing
Date, Sellers shall (i) maintain and keep the Timberlands in substantially the
same condition as existed on the Effective Date, (ii) not remove or permit the
removal of any timber, harvestable crop, improvements, or other items from the
Timberlands, except as may be permitted under the Georgia Supply Agreement,
(iii) not encumber or enter into any contract, lease or other agreement
(including any amendment to any of the Assumed Contracts, the Real Property
Leases or the Georgia Supply Agreement) (other than the proposed amendment to
the Georgia Supply Agreement previously provided to Buyer) the Timberlands
without the prior written consent of Buyer, which consent may be withheld in
Buyer’s sole discretion.


Section 5.4    No Reliance. Buyer acknowledges that any materials provided to
it, including any cost or other estimates, projections, acreage, and timber
information, the Confidential Information Memorandum for “Project Waycross -
Panola” any management presentations and any materials and information provided
on data disks or in any on-line data rooms, are not and shall not be deemed
representations or warranties by or on behalf of Seller or any other person and
are not to be relied upon by Buyer, except as otherwise provided herein.


Section 5.5    Environmental Report. Buyer acknowledges receipt of (i) that
certain Phase I environmental site assessment for the Timberlands located in
Georgia conducted by SLR, Inc. (the “Environmental Consultant”), dated January,
2014, and (ii) that certain Phase I environmental site assessment for the
Timberlands located in Texas conducted by the Environmental Consultant dated
December, 2013 (collectively, the “Phase I Assessments”). Buyer has no
objections to the matters set forth in the Phase I Assessments. On or before
Closing, Sellers shall cause the Environmental Consultant to either issue in
favor of Buyer and Buyer’s lender, CoBank, ACB, as Administrative Agent
(“CoBank”) a reliance letter for the Phase I Assessments in form reasonably
acceptable to Buyer (the “Reliance Letter”) or to revise and amend the Phase I
Assessments to name Buyer and CoBank as an additional intended users of the
Phase I Assessments. Sellers and Buyer shall share equally the cost of the Phase
I Assessments. Seller has advised Buyer that said total cost will not exceed
$13,000.00.


Section 5.6    Georgia Supply Agreement. The Timberlands located in Georgia are
subject to the Georgia Supply Agreement. FORESTREE VI LP and Georgia Biomass,
LLC, purchaser under the Georgia Supply Agreement (“Georgia Biomass”), have
agreed upon the Annual Purchase Amount, as defined in the Georgia Supply
Agreement, and the stands of Timber, as defined in the Georgia Supply Agreement,
to be thinned during the 2014 Harvesting Year, as defined in the Georgia Supply
Agreement, to satisfy the Annual Purchase Amount (the “2014 Stands”). The 2014
Stands are also set forth in Schedule 1.1(a)(A). Seller may cause the harvesting
and removal of Timber under the Georgia Supply Agreement to resume on March 4,
2014 (the “Adjustment Date”).


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER


Representations and Warranties of Seller. Sellers represent and warrant to Buyer
as of this date and as of the date of the Closing:


Section 6.1    Organization and Good Standing. Each Seller is a limited
partnership which is duly organized and validly existing under the laws of the
State of Delaware. Each Seller is qualified to conduct business in the State of
Georgia and the State of Texas.






--------------------------------------------------------------------------------




Section 6.2    Power and Authority for Transaction. Except as expressly provided
in Section 16.21 below, each Seller has the power and authority to execute,
deliver and perform this Agreement and the transactions contemplated herein in
accordance with the terms hereof.


Section 6.3    Authorization; No Violation or Conflicts. The execution and
delivery by each Seller of this Agreement and the due consummation of the
transactions contemplated herein have been duly and validly authorized by all
necessary corporate actions on the part of each Seller and this Agreement
constitutes a valid and legally binding agreement of each Seller. Neither the
execution and delivery of this Agreement by each Seller nor the consummation by
each Seller of the transactions contemplated herein constitute a violation of
applicable law or of each Seller's partnership agreement or other organizational
documentation or agreements or result in the breach of, or the imposition of any
lien on any assets of each Seller pursuant to, or constitute a default under,
any indenture or bank loan or credit agreement, or other agreement or instrument
to which each Seller is a party or by which it or any of its properties may be
bound or affected. Except for consents, approvals, or authorizations which will
have been obtained or actions which will have been taken on or prior to the
Closing Date, no consent, approval, authorization or action by any governmental
authority or any person or entity having legal rights against or jurisdiction
over each Seller is required in connection with the execution and delivery by
each Seller of this Agreement or for consummation by each Seller of the
transactions contemplated herein.


Section 6.4    Litigation and Condemnation. There is no pending or, to each
Seller’s knowledge, threatened action or proceeding (including, but not limited
to, any condemnation or eminent domain action or proceeding) before any court,
governmental agency or arbitrator which may adversely affect each Seller’s
ability to perform this Agreement or which may affect the Property.


Section 6.5    Compliance with Laws. To Sellers’ knowledge, (i) Sellers’ use of
the Timberlands is in material compliance with all statutes, ordinances, rules,
regulations, orders and requirements of all federal, state and local authorities
and any other governmental entity having jurisdiction over the Timberlands
(“Laws”), and (ii) Sellers have not received any notice from any such
governmental entity of any violation of any Laws.


Section 6.6    Environmental Matters. To Sellers’ knowledge, except as may be
otherwise specifically identified in the Phase I Assessments, (x) the
Timberlands has not at any time been used for the generation, transportation,
management, handling, treatment, storage, manufacture, emission disposal,
release or deposit of any hazardous substances or fill or other material
containing hazardous substances in material violation of levels permitted under
applicable laws; provided, however, the Timberlands may contain small,
unauthorized household dump sites typical of rural timberlands; (y) there are no
underground storage tanks on the Timberlands, and (z) Sellers have received no
written notice from any federal, state or local governmental authority, to the
effect that any portion of the Timberlands is not in compliance with applicable
federal, state or local environmental laws, including, without limitation and as
the same may be amended from time to time: (i) the Resource Conservation and
Recovery Act of 1976, 42 USC §6901 et. seq. (RCLA); (ii) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 USC §9601 et.
seq. (CERCLA); (iii) the Hazardous Materials Transportation Act, 49 USC §1801,
et. seq.; (iv) applicable laws of the States of Georgia and Texas, and (v) any
federal, state or local regulations, rules or orders issued or promulgated under
or pursuant to any of the foregoing or otherwise by any department, agency or
other administrative, regulatory or judicial body.


Section 6.7    Harvest Rights. Except for any timber harvest operations
conducted under the Georgia Supply Agreement, there are no outstanding contracts
or agreements entered into by Sellers pursuant to which any party has the
contractual right to cut or remove timber from the Timberlands. To Sellers’
knowledge: (i) there has been no timber harvested or removed from the
Timberlands located in Georgia since January 11, 2014 (the “Georgia Inventory
Date”); (ii) there has been no timber harvested or removed from the Timberlands
located in Texas since January 8, 2014 (the “Texas Inventory Date”); and (iii)
Sellers shall not permit any harvesting or removal of timber from the
Timberlands under the Georgia Supply Agreement until the Adjustment Date. From
and after the Adjustment Date, Timber may be harvested




--------------------------------------------------------------------------------




and removed from the Timberlands located in Georgia pursuant to the terms of the
Georgia Supply Agreement.


Section 6.8    ERISA. For purposes of Section 3(14) of the Employee Retirement
and Income Security Act of 1974, as amended (hereinafter referred to as
“ERISA”), Sellers are not a party in interest with Buyer. The Property does not
constitute an asset of an employee benefit plan affiliated with Sellers, as
defined in Section 3(3) of ERISA.


Section 6.9    OFAC. Sellers are not, and will not become, a person or entity
with whom U.S. persons are restricted from doing business with under the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
Treasury (including those named on OFAC’s Specially Designed and Blocked Persons
list) or under any statute, executive order (including the September 24, 2001
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism), the US Patriot Act, or other
governmental action.


Section 6.10    Assumed Contracts and Real Property Leases. With respect to each
Assumed Contract and Real Property Lease: (i) such Assumed Contract and Real
Property Lease is legal, valid, binding, enforceable and in full force and
effect and has not been modified or amended except as indicated on Exhibit B or
Exhibit C attached hereto; (ii) the transactions contemplated by this Agreement
will not result in a breach or default under any such Assumed Contract or Real
Property Lease, or otherwise cause such Assumed Contract or Real Property Lease
to cease to be legal, valid, binding, enforceable and in full force and effect
on identical terms following the Closing; (iii) neither Sellers, nor to Sellers’
knowledge, any other party to any such Assumed Contract or Real Property Lease
is in breach or default under such Assumed Contract or Real Property Lease; and
(iv) to Sellers’ knowledge, no event has occurred or failed to occur or
circumstances exist which, with the delivery of notice, the passage of time or
both, would constitute a breach or default under any such Assumed Contract or
Real Property Lease or permit the termination, modification or acceleration of
rent under such Assumed Contract or Real Property Lease.


Section 6.11    Endangered, Threatened or Listed Species. To Sellers’ knowledge,
there are no activity centers for species listed as endangered or threatened
under the Federal Endangered Species Act located on the Timberlands. Seller has
not received any written notice of any threatened or contemplated actions
against Seller or the Timberlands based upon the presence of any species listed
as endangered or threatened under the Federal Endangered Species Act on the
Timberlands.


Section 6.12    No Casualty. To Sellers’ knowledge, no trees or timber having an
aggregate value in excess of $100,000.00 have been lost or damaged by fire or
other Casualty since the applicable Inventory Date. For purposes of this
Agreement, Casualty shall mean any physical damage to or loss of the timber on
any portion of the Timberlands by fire, earthquake, flood, insects, disease or
other casualty, or as a result of timber trespass or unauthorized harvest.


Section 6.13    Unrecorded Documents. To Sellers’ knowledge, Sellers have not
entered into any unrecorded agreements, easements, permits or contracts that
will affect the Timberlands after Closing, except for the Georgia Supply
Agreement, the Assumed Contracts and the Real Property Leases.


Section 6.14    Title. To Sellers’ knowledge, (i) FORESTREE VI LP owns
fee-simple title to the Timberlands, as described in the Title Commitments,
located in Georgia, and (ii) FORESTREE VI TEXAS LP owns fee-simple title to the
Timberlands, as described in the Title Commitments, located in Texas, free and
clear of all monetary liens, but expressly subject to all Permitted Exceptions,
the Georgia Supply Agreement, the Real Property Leases and the Assumed
Contracts.


Section 6.15    Boundary Disputes. Except as described in Schedule 6.15, to
Sellers’ knowledge, there are no boundary disputes and no encroachments
affecting the Timberlands or any portion thereof, nor is any person or entity
adversely possessing or using any of the Timberlands or any portion thereof.






--------------------------------------------------------------------------------




Section 6.16    Georgia Supply Agreement. No consent is required for the
assignment by FORESTREE VI LP of the Georgia Supply Agreement, and all of the
property subject to the Georgia Supply Agreement is included in the Georgia
Timberlands.


Section 6.17    Mining. Except as described in Schedule 6.17, to Sellers’
knowledge, there have been no active mining operations conducted on the
Timberlands during the past five (5) years, and Seller has no knowledge of any
proposed mineral activity on the Timberlands.


Section 6.18    Property Taxes. To Sellers’ knowledge, (i) no taxes or
assessments relating to the Timberlands are delinquent, and (ii) there are no
special taxes, assessments or charges proposed, pending or threatened against
the Timberlands. Neither Sellers nor, to Sellers’ knowledge, any other person or
entity has applied the Timberlands or any portion thereof to a use other than
agricultural or silvicultural.


For the purpose of this Agreement, the phrase “to Sellers’ knowledge” or “to
Seller’s knowledge” shall be defined as the present, actual knowledge only, and
not any implied, imputed or constructive knowledge, without any independent
investigation having been made or any implied duty to investigate, of the
following listed officers and employees of Sellers and Hancock Natural Resource
Group, Inc.: (a) for the portion of the Timberlands located in Georgia: David
Kimbrough, Manager, Dispositions - North America, Tim Jarrell, Area Forester,
and Benjamin Addison, Area Manager; and (b) for the portion of the Timberlands
located in Texas: David Kimbrough, Lee Wise, Area Forester, and Christy Nichol,
Area Manager.


The truth of the representations and warranties set forth above is a condition
to Buyer's obligation to purchase, and if any of the representations and
warranties are not true at the date of Closing, then Buyer may rescind this
Agreement and receive a return of the Earnest Money, and in the event any such
false representation or warranty constitutes a default by Sellers hereunder,
Buyer may also exercise any available remedy permitted under this Agreement. The
representations and warranties set forth above shall survive Closing for a
period of twelve (12) months after Closing, however, unless Buyer notifies
Sellers in writing of an apparent or claimed breach of representation or
warranty within twelve (12) months of Closing, then Sellers shall have no
further liability resulting from the breach of said representations or
warranties. Buyer shall have no right to bring any action against Sellers as a
result of any breach, untruth or inaccuracy of the representations and
warranties contained herein unless and until the aggregate amount of all
liability and losses, claims, causes of action, damages, costs and expenses,
including reasonable attorneys’ fees and expenses (collectively, “Loss”) arising
out of any such untruth or inaccuracy or breach, together with the Loss
resulting from any other such untruth, inaccuracy or breach exceeds or is
reasonably likely to exceed $200,000.00. The maximum amount of Sellers’
aggregate liability resulting from any such untruth, inaccuracy or breach of a
representation and warranty hereunder shall in no event exceed an aggregate
amount in excess of $14,800,000.00. Sellers shall have no liability with respect
to any breach of Seller’s representations and warranties herein if, prior to the
Closing, Buyer obtains actual knowledge of any such breach or contradiction of a
representation or warranty of Sellers herein, including, without limitation, as
a result of Buyer’s due diligence or the inclusion of information in a written
disclosure by Sellers to Buyer, and Buyer nevertheless consummates the
transaction contemplated by this Agreement. In addition, Sellers shall be liable
for actual damages only and shall have no liability hereunder for indirect,
special, consequential or punitive damages. For purposes of this paragraph,
Buyer’s actual knowledge shall mean the actual knowledge of Jerry Barag, Buyer’s
President and Chief Executive Officer, and John D. Capriotti, Buyer’s Director
of Acquisitions.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF BUYER


Representations and Warranties of Buyer. Buyer represents and warrants to
Sellers that as of this date and as of the date of the Closing:


Section 7.1    Organization. Buyer is a corporation duly organized and validly
existing under the laws of the State of Maryland.




--------------------------------------------------------------------------------






Section 7.2    Power and Authority for Transaction. Buyer has the power and
authority to execute, deliver and perform this Agreement and the transactions
contemplated herein in accordance with the terms hereof.


Section 7.3    Authorization; No Violation or Conflicts. The execution and
delivery of this Agreement by Buyer and the due consummation of the transactions
contemplated herein have been duly and validly authorized by all necessary
[partnership or corporate] action on the part of Buyer, and this Agreement
constitutes a valid and legally binding agreement of Buyer. Neither the
execution and delivery of this Agreement by Buyer nor the consummation by Buyer
of the transactions contemplated herein constitute a violation of applicable law
or of Buyer’s partnership agreement, charter or bylaws or other organizational
documentation or agreements or result in the breach of, or the imposition of any
lien on any assets of Buyer pursuant to, or constitute a default under, any
indenture or bank loan or credit agreement, or other agreement or instrument to
which Buyer is a party or by which it or any of its properties may be bound or
affected. Except for consents, approvals, or authorizations which will have been
obtained or actions which will have been taken on or prior to the Closing Date,
no consent, approval, authorization or action by any governmental authority or
any person or entity having legal rights against or jurisdiction over Buyer is
required in connection with the execution and delivery by Buyer of this
Agreement or for consummation by Buyer of the transactions contemplated herein.


Section 7.4    Funding. Buyer has available or has binding subscriptions for,
and will at the Closing have available, sufficient funds to pay the Purchase
Price and to pay all other amounts due and payable by Buyer pursuant to the
terms of this Agreement.


Section 7.5    OFAC. Buyer is not, and will not become, a person or entity with
whom U.S. persons are restricted from doing business with under the regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of Treasury
(including those named on OFAC’s Specially Designed and Blocked Persons list) or
under any statute, executive order (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), the US Patriot Act, or other
governmental action.


The representations and warranties set forth above shall survive Closing for a
period of twelve (12) months after Closing, however, unless Seller notifies
Buyer in writing of an apparent or claimed breach of warranty within twelve (12)
months of Closing, then Buyer shall have no further liability to Seller with
respect to the representations or warranties. Buyer shall have no liability with
respect to a breach of a representation or warranty herein if, prior to the
Closing, Seller obtains knowledge of such breach or contradiction of a
representation or warranty of Buyer herein, including, without limitation, as a
result the inclusion of information in a written disclosure by Buyer to Seller,
and Seller nevertheless consummates the transaction contemplated by this
Agreement. In addition, Buyer shall be liable for actual damages only and shall
have no liability hereunder to Seller or Seller’s successors and assigns for
indirect, special, consequential or punitive damages in favor of Seller.


ARTICLE VIII
ENVIRONMENTAL RELEASE


Section 8.1    Environmental Release. From and after the date which is twelve
(12) months after the Closing Date (the “Release Date”), Buyer hereby releases
Sellers from all costs, losses, liabilities, obligations and claims, of any
nature whatsoever, known and unknown, that Buyer may have against Sellers based
in whole or in part upon the presence, release or disposal of any hazardous
substance, solid waste, or any other environmental contamination on, within, or
from the Timberlands before or as of the Closing Date. Anything to the contrary
notwithstanding, Buyer’s waiver and release of Sellers as described above shall
not eliminate Sellers’ liability for the warranty and representation set forth
in Section 6.6 hereof, or for any claim made by Buyer prior to the Release Date.
Buyer or its successors and assigns shall have no obligation at any time or as a
result of this release to indemnify, defend or save harmless Sellers from claims




--------------------------------------------------------------------------------




by third parties for any conditions, actions or omissions which occurred prior
to the Closing Date regardless of whether claims are brought before or after
Closing. As used in this Section, the term “applicable environmental laws” shall
mean all state, federal, or local laws, statutes, ordinances, rules, regulations
or orders pertaining to health or the environment, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (“CERCLA”) and the Resource Conservation and Recovery Act
of 1976 (“RCRA”), as each may be amended from time to time. As used herein, the
terms “hazardous substance” and “release” have the meanings specified in CERCLA,
and the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA. If either CERCLA or RCRA is amended to broaden the meaning of
any term defined thereby, the broader meaning shall apply to this Section after
the effective date of the amendment. Moreover, to the extent that Georgia or
Texas law establishes a meaning for “hazardous substance,” “release,” “solid
waste,” or “disposal” that is broader than that specified in either CERCLA or
RCRA, the broader meaning shall apply. In addition, this Section shall survive
the date of closing for all purposes and shall not be deemed to have merged into
any of the documents executed or delivered at Closing.


ARTICLE IX
CONDEMNATION; CASUALTY


Section 9.1    Buyer’s Risk. Buyer shall bear the risk of loss or damage to the
Timberlands from Casualty loss or any other cause whatsoever, or condemnation of
any portion of the Timberlands, prior to Closing, if, but only if, such loss,
damage or condemnation does not cause a reduction in the value of the Property
greater than $250,000.00, it being assumed for purposes of this computation that
the value of the land and timber comprising the Timberlands is the value shown
on the Value Table. Notwithstanding the occurrence of any such loss, damage or
condemnation which is $250,000.00 or less, Buyer and Sellers shall complete the
Closing without adjustment of the Purchase Price.


Section 9.2    Sellers’ Risk. Sellers shall bear the risk of loss or damage to
the Timberlands and improvements thereon from Casualty loss or any other cause
whatsoever, or condemnation of any portion of the Timberlands, prior to Closing
if, but only if, such loss, damage or condemnation causes a reduction in the
value of the Property greater than $250,000.00. In the event of such loss,
damage, or condemnation prior to Closing which causes a reduction in value of
the Property greater than $250,000.00 but less than ten percent (10%) of the
Purchase Price, Buyer shall proceed with Closing provided that (i) in the case
of damage, Buyer shall receive a reduction in the Purchase Price equal to the
amount of such damage as determined in accordance with Section 9.3 below, or
(ii) in the case of a condemnation, Sellers shall assign all of Sellers’ rights
to such condemnation award or proceeds for the Property to Buyer. In the event
that such loss, damage or condemnation occurs prior to Closing and causes a
reduction in the value of the Property in excess of ten percent (10%), Buyer, at
its election, may terminate this Agreement without any further liability of
either party to the other, except that Sellers shall direct the Escrow Agent to
refund the Earnest Money to Buyer or if Buyer fails to terminate this Agreement
as provided herein within five (5) business days after the determination of the
reduction in value of the Property, then Buyer shall be deemed to have waived
such termination right and Buyer and Sellers shall complete the Closing provided
that (i) in the case of damage, Buyer shall receive a reduction in the Purchase
Price equal to the amount of such damage as determined in accordance with
Section 9.3 below, or (ii) in the case of a condemnation, Sellers shall assign
all of Sellers’ rights to such condemnation award or proceeds for the Property
to Buyer.


Section 9.3    Adjustment. In the event it shall become necessary, pursuant to
Sections 9.1 or 9.2, to determine the amount of any change in the value of the
Property, and Sellers and Buyer are unable to agree on the amount of such change
within ten (10) days after the occurrence of such loss, damage or condemnation,
then such determination shall be made by a majority of a panel of three (3)
independent professional forestry consultants each of whom has no less than ten
(10) years’ experience in the practice of forestry in the general area of the
Timberlands. One such consultant shall be appointed by Sellers, one such
consultant shall be appointed by the Buyer, and the third consultant shall be
chosen by the first two consultants. The decision of such consultants shall be
final and binding on both parties, and the costs of such determination shall be
divided equally between Buyer and Sellers. Said consultants shall use the land




--------------------------------------------------------------------------------




and timber values set forth in the Value Table in making their determination.
The date of Closing shall be extended to the extent reasonably necessary to
permit the determination of the amount of any change in the value of the
Property and/or to permit any election made pursuant to the provisions of this
Section 9.3.


ARTICLE X
CONDITIONS PRECEDENT


Section 10.1    Conditions to Obligations of Each Party to Close. The
obligations of the Parties to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver, on or before the
Closing Date, of the following conditions:
(a)
No Injunction. There shall be no injunction, restraining order or decree of any
nature of any court or Governmental Authority that is in effect, that does not
result from the default of any party to this Agreement and that restrains or
prohibits the consummation of the transactions contemplated by this Agreement or
imposes conditions on such consummation not otherwise provided for herein.

(b)
No Investigation. No Party shall have been advised by any United States federal
government agency (which advisory has not been officially withdrawn on or prior
to the Closing Date) that such government agency is investigating the
transactions contemplated by this Agreement to determine whether to file or
commence any litigation that seeks or would seek to enjoin, restrain or prohibit
the consummation of the transactions contemplated by this Agreement.

(c)
Purchase Price Reduction Limit. In the event the aggregate fair market value of
(i) Title Carveouts, and (ii) the fair market value of the lost and damaged
timber from all losses arising from Casualty or condemnation exceeds an amount
equal to twenty percent (20%) of the Purchase Price, prior to any adjustment as
contemplated by Section 12.1, either Party may terminate this Agreement by
delivering written notice of the same to the other Party, in which event this
Agreement shall terminate, the Earnest Money shall be returned immediately to
Buyer, and neither Party shall have any further liability hereunder (except for
such liabilities as expressly survive termination of this Agreement).



Section 10.2    Conditions to Obligations of Buyer to Close. The obligation of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction or waiver, on or before the Closing Date, of the
following conditions:
(a)
Representations and Warranties. Each of the representations and warranties of
Sellers contained in this Agreement shall be true and correct, in each case as
of the date of this Agreement and as of the Closing with the same effect as
though made as of the Closing (except to the extent expressly made as of an
earlier date, in which case as of such date).

(b)
Agreements and Covenants. Sellers shall have performed or complied with, in all
material respects, all agreements and covenants required by this Agreement to be
performed or complied with by Seller on or prior to the Closing.

(c)
Seller Deliveries. Sellers shall have tendered for delivery or caused to be
tendered for delivery to Buyer the items set forth in Section 12.3 (a).

(d)
Title Policies. Buyer shall have received, in the form of a “marked binder”
delivered at Closing, one or more owners policies of title insurance issued by
First American Title Insurance Company (or, another national title insurance
company acceptable to Buyer) in the amount of the Purchase Price (as adjusted)
insuring title to the Timberlands as of the date of Closing subject only to the
Permitted Exceptions, and otherwise in form and content (with endorsements
reasonably acceptable to Buyer) satisfactory to Buyer.







--------------------------------------------------------------------------------




Section 10.3    Conditions to Obligations of Sellers. The obligation of Sellers
to consummate the transactions contemplated by this Agreement shall be subject
to the satisfaction or waiver, on or before the Closing Date, of the following
conditions:
(a)
Representations and Warranties. Each of the representations and warranties of
Buyer contained in this Agreement shall be true and correct in each case as of
the date of this Agreement and as of the Closing with the same effect as though
made as of the Closing (except to the extent expressly made as of an earlier
date, in which case as of such date).

(b)
Agreements and Covenants. Buyer shall have performed or complied with, in all
material respects, with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing.

(c)
Deliveries. Buyer shall have tendered for delivery or caused to be tendered for
delivery to Sellers the items set forth in Section 12.3(b).



ARTICLE XI
ASSIGNMENT


Section 11.1    Assignment. Except as expressly set forth below, this Agreement
shall not be assigned or encumbered, or otherwise transferred in any way, by
Buyer without the prior written consent of Sellers, and shall not be recorded in
any County records or other office where public records are maintained. Buyer
may assign this Agreement to any institutional lender or lenders as security for
obligations to such lender or lenders in respect of financing arrangements of
Buyer or any Affiliates thereof with such lender or lenders. Buyer may assign
its rights and obligations under this Agreement to effectuate a like-kind
exchange of real property pursuant to Section 1031(a) of the Internal Revenue
Code 1986 as amended and the parties agree to cooperate with each other in
effecting such an exchange and will execute the necessary documentation for an
exchange. Following any such assignment Buyer shall remain liable for the
performance of Buyer’s obligations hereunder and any such assignment and
activities relating thereto cannot extend Closing. Any expenses incurred by
Sellers in connection with such assignment activity will be paid to Sellers by
Buyer. In addition, Sellers agree that Buyer may assign its rights and
obligations under the Agreement in its sole discretion to one or more entities
directly or indirectly controlled by, controlling or under common control with,
or whose timber investments are managed by, Buyer (each an “Affiliate”) and
cause Sellers to deed such Timberlands directly to such Affiliates as long as
Buyer remains obligated for the performance of this Agreement. Sellers shall not
incur any additional cost or liability by reason of the this Section 11, and
Buyer shall give Sellers at least ten (10) days prior written notice before
Closing of the identity of the grantee of the Deed, if other than Buyer.


ARTICLE XII
APPORTIONMENTS; CLOSING COSTS; CLOSING DELIVERIES


Section 12.1    Apportionments. Except as provided in Section 12.2, the
following shall be apportioned between Buyer and Sellers as of the Effective
Time (on a per diem basis): (i) property and other non-income taxes and
assessments in respect of the Property with respect to the tax period in which
the Effective Time occurs; (ii) revenue from the Real Property Leases, including
hunting and other recreational lease revenue; (iii) revenues or expenses and
payments received or made by Sellers in respect of any Assumed Contract ((i) -
(iii) collectively, “Apportionments”); provided, however, all revenue received
by Seller under the Georgia Supply Agreement for all Timber cut from and after
the Adjustment Date shall be credited (dollar for dollar) against the Purchase
Price. At Closing, and again thirty (30) days after Closing to the extent such
revenues are received by Seller after Closing, Seller shall provide Buyer with
an accounting of (1) the volume of Timber harvested, and (2) all revenue
received by Seller, from and after the Adjustment Date under the Georgia Supply
Agreement. Not later than sixty (60) days after the later of the Closing Date or
the date that all the applicable tax rates have been fixed or the value
assessments have been made and finally determined with respect to all of the
Timberlands for the applicable tax periods in which the Effective




--------------------------------------------------------------------------------




Time occurs, Sellers and Buyer shall determine the Apportionments, and the
Purchase Price shall be increased or decreased, as applicable, by the aggregate
amount of such Apportionments; provided if the net aggregate amount of such
apportionments relating to property Taxes is $1,000.00 or less, no adjustment
shall be made. Any adjustment to be made pursuant to this Section 12.1 shall be
made no later than five (5) Business Days following the determination of the
aggregate amount of the Apportionments. Sellers and Buyer agree to furnish each
other with such documents and other records as may be reasonably requested in
order to confirm all Apportionment calculations made pursuant to this Section
12.1. Except for the adjustment set forth above, there shall not be any
proration of property taxes or other non-income taxes and assessments and, as
between Buyer and Sellers, Buyer agrees that Buyer shall be solely responsible
for all such property taxes and other non-income taxes and assessments due and
payable in respect of the Property after the Closing. In addition, Sellers shall
be responsible for payment of any rollback, recapture, or other taxes related to
or caused by a change of use of the Timberlands due to actions of Sellers (other
than merely the sale of the Timberlands to Buyer). Sellers’ responsibility for
such taxes shall survive the Closing.


Section 12.2    Closing Costs. Each Party shall be responsible for its own
attorneys’ fees and expenses. Sellers shall be responsible for the preparation
of the Deeds at Sellers’ expense. Sellers shall pay the following costs and
expenses in connection with the transactions contemplated by this Agreement: (i)
search and exam fees to prepare the Title Commitment; (ii) one-half of any
escrow fees, if any, charged by the Escrow Agent; (iii) one-half of the costs to
prepare and issue the Phase I Assessment; and (iv) one-half of all sales, use,
excise, documentary, stamp duty, registration, transfer, conveyance, economic
interest transfer and other similar taxes related to the conveyance of the
Timberlands from Sellers to Buyer arising in connection with the transactions
contemplated by this Agreement (collectively, “Transfer Taxes”). Buyer shall pay
the following costs and expenses in connection with the transactions
contemplated by this Agreement: (i) one-half of all Transfer Taxes; (ii)
one-half of any escrow fees, if any, charged by the Escrow Agent; (iii) one-half
of the costs to prepare and issue the Phase I Assessment and all costs incurred
for the Reliance Letter; (iv) all recording and filing fees associated with
recording or filing any documents, including the Deeds; (v) all title insurance
premiums, premiums for expanded title coverage and endorsement fees and
premiums; and (vi) any recapture, reassessment, roll-back taxes or changes in
tax assessments in respect of the Timberlands that may become due and payable
after the Effective Time caused by any action or inaction of Buyer with respect
to the continuation or removal of the Timberlands after the Effective Time from
the present classification, or changes in use after the Effective Time, except
to the extent the same are caused by actions of the Sellers (other than the mere
transfer of the Timberlands to Buyer). The Party having primary responsibility
under applicable law shall timely prepare and file tax returns in respect of
such Transfer Taxes with the applicable taxing authority. All other costs shall
be paid by the Party incurring such costs.


Section 12.3.    Closing Deliveries.
(a)
Closing Deliveries by Sellers. Sellers shall deliver the following items to
Buyer at the Closing:

(i)
duly executed special or limited warranty deeds (one or more for each county, at
Buyer’s election pursuant to Section 11.1 above) warranting only against persons
claiming by, though or under each Seller and subject only to the Permitted
Exceptions, in each case substantially in the form of Exhibit E (Georgia) and
Exhibit E-1 (Texas) attached hereto (collectively, the “Deeds”);

(ii)
duly executed counterparts of assignment and assumption agreements under which
each Seller assigns to Buyer all of each Seller’s right, title and interest in
and to the Real Property Leases and Buyer assumes all of each Seller’s
obligations, covenants and responsibilities under the Real Property Leases in
each case substantially in the form of Exhibit F (each, an “Assignment and
Assumption of Real Property Leases”);

(iii)
duly executed counterparts of assignment and assumption agreements under which
each Seller assigns to Buyer all of each Seller’s right, title and interest in
and to the Assumed





--------------------------------------------------------------------------------




Contracts, and Buyer assumes all of each Seller’s obligations, covenants and
responsibilities under the Assumed Contracts in each case substantially in the
form of Exhibit G -1 (each, an “Assignment and Assumption of Assumed
Contracts”);
(iv)
duly executed counterparts of assignment and assumption agreements under which
FORESTREE VI LP assigns to Buyer all of FORESTREE VI LP’s right, title and
interest in and to the Georgia Supply Agreement, and Buyer assumes all of
FORESTREE VI LP’s obligations, covenants and responsibilities under the Georgia
Supply Agreement substantially in the form of Exhibit G-2 (the “Assignment and
Assumption of Georgia Supply Agreement”);

(v)
duly executed certificate of each Seller certifying that each Seller’s
respective representations and warranties set forth in Article VI of this
Agreement are true, correct and complete as of the Closing Date;

(vi)
an affidavit stating the taxpayer identification number of each Seller and that
each Seller is not a “foreign person” for purposes of Section 1445 of the Code
and the Treasury Regulations thereunder;

(vii)
an Owner’s Title Affidavit reasonably requested by the Title Company,
substantially in the form of Exhibit H;

(viii)
an Affidavit of Seller’s Residence, substantially in the form of Exhibit I;

(ix)
such assignments, affidavits, certificates of title and other instruments of
assignment and conveyance, all in form reasonably satisfactory to Buyer, as are
necessary to convey fully and effectively to Buyer Sellers’ interest in the
Property in accordance with the terms hereof and in order to permit Buyer to
obtain title insurance on the Timberlands, as contemplated herein;

(x)
an executed closing statement with respect to the transactions contemplated
hereby; and

(xi)
an estoppel letter in a form provided in the Georgia Supply Agreement from
Georgia Biomass under the Georgia Supply Agreement, to the extent requested by
Buyer.

(b)
Closing Deliveries by Buyer. At the Closing, Buyer shall deliver the following
items to Seller:

(i)
the balance of the Purchase Price, subject to Apportionments and adjustments as
set forth herein;

(ii)
duly executed counterparts of the Assignment and Assumption of Assumed
Contracts;

(iii)
duly executed counterparts of the Assignment and Assumption of Georgia Supply
Agreement;

(iv)
duly executed counterparts of the Assignment and Assumption of Real Property
Leases;

(v)
duly executed certificate of Buyer certifying that Buyer’s representations and
warranties set forth in Article VII of this Agreement are true, correct and
complete as of the Closing Date;

(vi)
intentionally deleted;

(vii)
such assignments, certificates of title and other instruments of assignment and
conveyance, all in form reasonably satisfactory to Seller, as are necessary to
consummate the transactions contemplated by this Agreement; and

(viii)
an executed closing statement with respect to the transactions contemplated
hereby.

(c)
Other Closing Deliveries. The Parties shall each execute and deliver such other
and further certificates, assurances and documents as may reasonably be required
by the other Parties in connection with the consummation of the transactions
contemplated by this Agreement. Seller





--------------------------------------------------------------------------------




acknowledges that Buyer and CoBank may request that Georgia Biomass execute a
consent to Buyer’s collateral assignment of the Georgia Supply Agreement, and
Sellers covenant and agree to (i) deliver such consent documentation to Georgia
Biomass within seven (7) days after receipt of same from Buyer, and (ii) use
good faith efforts, at no cost or expense to Sellers, to obtain the execution
and delivery of such consent documentation by Georgia Biomass; provided,
however, Sellers and Buyer acknowledge and agree that the execution and delivery
of such consent documentation by Georgia Biomass is not a condition to closing.


ARTICLE XIII
BROKER’S COMMISSION


Section 13.1    Commission. Buyer and Sellers each represent and warrant to the
other that, no broker, agent or finder, licensed or otherwise has been engaged
by it, respectively, in connection with the transaction contemplated by this
Agreement. In the event of any such claim for broker’s, agent’s or finder’s fee
or commission in connection with the negotiation, execution or consummation of
this transaction, the party upon whose alleged statement, representation or
agreement such claim or liability arises shall indemnify, hold harmless and
defend the other party from and against such claim and liability, including
without limitation, reasonable attorney’s fees and court costs. Buyer and
Sellers acknowledge that the representations and warranties contained in this
Section shall survive the Closing.


ARTICLE XIV
CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS


Section 14.1    Confidentiality. Each Party will hold, and will cause its
officers, employees, accountants, counsel, financial advisors and other
representatives and affiliates to hold, any nonpublic information confidential
in accordance with the terms of that certain Confidentiality Agreement dated
January 8, 2014, entered into by and between the parties (the “Confidentiality
Agreement”).


Section 14.2 Public Announcements. This Agreement (or a memorandum thereof)
shall not be recorded by Buyer in any real property records. If this Agreement
(or a memorandum thereof) is so recorded by Buyer, each Seller may, at its
option, terminate this Agreement. Notwithstanding anything to the contrary set
forth in Section 14.1 or the Confidentiality Agreement, except as required by
applicable Law (including rules and regulations promulgated by the SEC) or stock
exchange rules, (i) any press release or public announcement by Buyer regarding
the transactions contemplated by this Agreement shall only be made
simultaneously with or after a press release or public announcement by Sellers
on or after the Effective Date regarding the transactions contemplated by this
Agreement, and (ii) Sellers and Buyer shall consult with each other before
issuing, and will provide each other the opportunity to review, comment upon and
concur with, and use commercially reasonable efforts to agree on, any press
release and other public announcement with respect to the transactions
contemplated by this Agreement, including the time, form and content of such
press release or public announcement, and shall not issue any such press release
or make any such public announcement prior to such consultation; provided,
however, that any disclosure required to be made under applicable Law, stock
exchange rules or rules and regulations promulgated by the SEC may be made
without such mutual agreement if a Party required to make such disclosure has
determined in good faith that it is necessary to do so and has used commercially
reasonable efforts, prior to the issuance of the disclosure, to provide the
other Party with a copy of the proposed disclosure and to discuss the proposed
disclosure with the other Party. For the purposes of this Agreement, the term
“Law” shall mean any rule, regulation, statute, order, ordinance, guideline,
code or other legally enforceable requirement, including common law, state and
federal laws and laws of foreign jurisdictions.


ARTICLE XV
DEFAULT


Section 15.1    Buyer Default. If the purchase and sale contemplated hereby is
not consummated because of a default by Buyer under this Agreement, then Escrow
Agent will deliver the Earnest Money to




--------------------------------------------------------------------------------




Seller as full liquidated damages (the parties hereto acknowledging that
Seller’s damages as a result of such default are not capable of exact
ascertainment and that said liquidated damages are fair and reasonable), said
payment being Sellers’ sole and exclusive remedy hereunder on account of any
default by Buyer, whereupon this Agreement will terminate and neither party
hereto will have any further rights or obligations hereunder.


Section 15.2    Seller Default If the purchase and sale contemplated hereby is
not consummated because of a default by Seller under this Agreement, Buyer may
elect, in its sole discretion either (i) to terminate this Agreement whereupon
the Escrow Agent will return the Earnest Money to Buyer and to obtain a
reimbursement from Seller for Buyer’s actual third party expenses incurred in
connection with this Agreement, not to exceed $250,000.00, or (ii) to seek
specific performance of this Agreement, in which event Escrow Agent shall
continue to hold the Earnest Money until the final disposition of the action for
specific performance, whereupon the Earnest Money shall be applied to the
Purchase Price, or, if specific performance is not final, after disposition of
all appeals which may have been taken, decreed to Buyer, then Escrow Agent shall
pay the Earnest Money to Buyer.


ARTICLE XVI
GENERAL PROVISIONS


Section 16.1    Attorneys’ Fees. In the event any legal proceeding should be
brought to enforce the terms of this Agreement or for breach of any provision of
this Agreement, the non-prevailing Party shall reimburse the prevailing Party
for all reasonable costs and expenses of the prevailing Party (including its
attorneys’ fees and disbursements). For purposes of the foregoing, (i)
“prevailing Party” means (A) in the case of the Party initiating the enforcement
of rights or remedies, that it recovered substantially all of its claims, and
(B) in the case of the Party defending against such enforcement, that it
successfully defended substantially all of the claims made against it, and (ii)
if no Party is a “prevailing Party” within the meaning of the foregoing, then no
Party will be entitled to recover its costs and expenses (including attorney’s
fees and disbursements) from any other Party.


Section 16.2.    Governing Law. This Agreement shall be interpreted, construed
and enforced according to the laws of the State of Georgia. Each party
irrevocably submits to the jurisdiction of the Courts of the State of Georgia
and the Federal Courts of the United States of America in and for the City of
Atlanta, Georgia for the purpose of any action or proceeding arising out of this
Agreement.


Section 16.3    Notices. All notices, requests, demands, and other
communications hereunder shall be in writing, and shall be deemed to have been
duly given if delivered in person, sent by facsimile or electronic mail
transmission or sent by overnight courier service (with all fees prepaid) as
follows:
If to Sellers, to:


ForesTree VI LP and ForesTree VI Texas LP
c/o Hancock Natural Resource Group, Inc.
13950 Ballantyne Corporate Place, Suite 150
Charlotte, NC 28277
Attention: David Kimbrough, Manager, Dispositions - North America
Email: dkimbrough@hnrg.com; Facsimile: 617.210.8672
with a copy to:






--------------------------------------------------------------------------------




ForesTree VI LP and ForesTree VI Texas LP
c/o John Hancock Timber Resource Corporation
99 High Street, 26th Floor
Boston, MA 02110
Attention: Donna Frankel, General Counsel
Email: dfrankel@hnrg.com; Facsimile: 617.747.1536
and


Womble Carlyle Sandridge & Rice, LLP
One West Fourth Street
Winston-Salem, NC 27101
Attention: Trent E. Jernigan
Email: tjernigan@wcsr.com; Facsimile: 336.726.8082


If to Buyer:


CatchMark Timber Trust, Inc.
6200 The Corners Parkway
Norcross, Georgia 30092-3365
Attention: John D. Capriotti
Email: john.capriotti@catchmark.com; Facsimile: 770.243.8172
 
With a copy to:


Smith, Gambrell & Russell, LLP
Promenade, Suite 3100
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309-3592
Attention: Mark G. Pottorff
Email: mpottorff@sgrlaw.com; Facsimile: 404.685.6897




Any such notice, request, demand or other communication shall be deemed to be
given and effective if delivered in person, on the date delivered, if sent by
overnight courier service, on the date sent as evidenced by the date of the bill
of lading, or if sent by facsimile or email transmission, on the date
transmitted; and shall be deemed received if delivered in person, on the date of
personal delivery, if sent by overnight courier service, on the first business
day after the date sent, or if by facsimile or email transmission, on the date
sent (provided that such delivery by facsimile or email transmission is followed
by delivery on the next business day in person or by overnight courier service).
Any notice, request, demand or other communication shall be given to such other
representative or at such other address as a Party may furnish to the other
Parties in writing pursuant to this Section.
Section 16.4    Time of Performance. Time is of the essence of this Agreement
and of all acts required to be done and performed by the parties hereto,
including, but not limited to, the proper tender of each of the sums required by
the terms hereof to be paid.


Section 16.5    Section Headings. The word or words appearing at the
commencement of Sections and sub-Sections of this Agreement are included only as
a guide to the contents thereof and are not to be considered as controlling,
enlarging or restricting the language or meaning of those Sections or
sub-Sections.


Section 16.6    Severability of Provisions. If any provision of this Agreement
(including any phrase, sentence, clause, Section or subsection) is inoperative,
invalid, illegal or unenforceable for any reason, all other provisions of this
Agreement shall remain in full force and effect so long as the economic or legal




--------------------------------------------------------------------------------




substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon any such determination, the Parties shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.


Section 16.7    Legal Relationships. The Parties to this Agreement execute the
same solely as a seller and a buyer. No partnership, joint venture or joint
undertaking shall be construed from these presents, and except as herein
specifically provided, neither party shall have the right to make any
representation for, act on behalf of, or be liable for the debts of the other.
All terms, covenants and conditions to be observed and performed by either of
the parties hereto shall be joint and several if entered into by more than one
person on behalf of such party, and a default by any one or more of such persons
shall be deemed a default on the part of the party with whom said person or
persons are identified. No third party is intended to be benefited by this
Agreement.


Section 16.8     Possession. Unless a different date is provided for herein,
Buyer shall be entitled to possession of the Timberlands on the Closing Date,
subject to the Permitted Exceptions.
    
Section 16.9    Entire Agreement; Waiver. All understandings and agreements
previously existing between the parties, if any, are merged into this Agreement,
which alone fully and completely expresses their agreement, and the same is
entered into after full investigation, neither party relying upon any statement
or representation made by the other not embodied herein. This Agreement may not
be amended or modified in any manner other than by an agreement in writing
signed by all of the Parties or their respective successors or permitted
assigns. No waiver under this Agreement shall be valid or binding unless set
forth in a writing duly executed and delivered by each Party against whom
enforcement of such waiver is sought. Neither the waiver by any of the Parties
of a breach of or a default under any provision of this Agreement, nor the
failure by any of the Parties, on one or more occasions, to enforce any
provision of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder.
Section 16.10    Interpretation. This Agreement has been reviewed by both
Parties and each Party has had the opportunity to consult with independent
counsel with respect to the terms hereof and has done so to the extent that such
party desired. No stricter construction or interpretation of the terms hereof
shall be applied against either Party as the drafter hereof.


Section 16.11    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original instrument. All such
counterparts together shall constitute a fully executed Agreement. Electronic
signatures shall constitute originals.


Section 16.12     Business Day or Legal Holiday. If any date set forth in this
Agreement for the performance of any obligation by any Party, or for the
delivery of any instrument or notice as herein provided, should be a Saturday,
Sunday or legal holiday, the compliance with such obligation or delivery shall
be deemed acceptable on the next day which is not a Saturday, Sunday or legal
holiday. As used herein, the term “legal holiday” means any state or federal
holiday for which financial institutions or post offices are generally closed in
the State of Georgia or the State of Texas for observance thereof. For the
purposes of this Agreement, the term “business days” shall mean each day that is
not a Saturday, Sunday or legal holiday.


Section 16.13    Survival and Indemnity. Except as expressly provided in this
Agreement, all representations and warranties set forth in this Agreement and
all provisions of this Agreement, the full performance of which is not required
prior to Closing, shall not survive Closing and shall be merged in any Deed.


Section 16.14    Amendment. This Agreement may not be modified or amended except
by the written agreement of the Parties.




--------------------------------------------------------------------------------






Section 16.15    Anti-Solicitation. Except as otherwise expressly set forth
herein, the provisions of the Confidentiality Agreement governing solicitation
for employment, inducing or attempting to induce to leave the employ of Sellers
or any affiliate of Sellers, and employing or hiring certain employees of
Sellers, shall remain in effect until the termination of such provisions in
accordance with their terms under the Confidentiality Agreement.


Section 16.16    No Third Party Beneficiaries. Except as expressly set forth
herein, nothing in this Agreement or any of the documents delivered at Closing,
whether express or implied, is intended or shall be construed to confer upon or
give to any person other than the Parties hereto, any right, remedy or other
benefit under or by reason of this Agreement.


Section 16.17    Recitals and Exhibits. The Recitals set forth above and
Exhibits attached hereto are incorporated herein as matters of contract.


Section 16.18    Intentionally Deleted.


Section 16.19    No Solicitation. From and after the Effective Date and until
the Closing Date or the earlier termination of this Agreement pursuant to the
terms of this Agreement, each Seller agrees that it shall not directly or
indirectly, through any officer, director, employee, agent or otherwise, (a)
solicit, initiate or encourage submission of proposals, offers or expressions of
interest from any person or entity relating to any acquisition or purchase of
all or a substantial portion of the Timberlands (any of the foregoing proposals,
offers or expressions of interest being referred to herein as an “Acquisition
Proposal”), or (b) participate in any negotiations or discussions regarding, or
furnish to any person any nonpublic information with respect to, or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any Acquisition Proposal.


Section 16.20    Property Information. To the extent not already delivered to
Buyer, Sellers shall deliver to Buyer at Closing, without any representation or
warranty of any kind whatsoever, including, but not limited to, any
representation or warranty as to accuracy or completeness, all maps, surveys,
title information, inventory information, planting and harvesting history, GIS
information, certification (SFI) documents related to the Timberlands and all
other information relating to the Property in the physical possession of Sellers
(the “Property Information”). Sellers shall deliver hard copies or electronic
versions of the Property Information in the physical possession of Sellers as
Buyer may request.


Section 16.21    Seller Board Approval. This Agreement and Sellers’ obligations
hereunder shall be subject to Sellers’ obtaining final approval of this
Agreement by the Hancock Natural Resource Investment Committee (“Committee”),
which approval shall be deemed approved if Sellers do not give written notice of
Sellers’ inability to obtain such approval to Buyer on or before March 20, 2014.
If Sellers deliver written notice to Buyer on or before March 20, 2014, of
Sellers’ inability to obtain the requisite approval of this Agreement by the
Committee, this Agreement shall terminate, the Earnest Money shall be returned
immediately to Buyer, and neither Party shall have any further liability
hereunder (except for such liabilities as expressly survive termination of this
Agreement).


THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK




IN WITNESS WHEREOF, the Parties hereto have executed this Purchase and Sale
Agreement in duplicate the day and year first above written.




SELLERS:


FORESTREE TEXAS:




--------------------------------------------------------------------------------






FORESTREE VI TEXAS LP


By:    ForesTree VI GP Atlas LLC
its General Partner


By:    Hancock Natural Resource Group, Inc.
its Manager


By:    __/s/ David Kimbrough_________________________
Name:    _David Kimbrough__________________________
Title:    __Vice President_________________________






FORESTREE:


FORESTREE VI LP


By:    John Hancock Timber Resource Corporation
its General Partner


By:    __/s/ David Kimbrough_____________
Name:    __David Kimbrough_ ______________
Title:    __Vice President___ ______________


[Signatures continue on following page]




--------------------------------------------------------------------------------








BUYER:


CATCHMARK TIMBER TRUST, INC.


By    /s/__Jerrold Barag ______________
Name    ___Jerrold Barag______________
Title    ____President_________ __












 










--------------------------------------------------------------------------------




EXHIBIT AND SCHEDULE INDEX




Exhibit A    Timberlands
Exhibit B    Assumed Contracts
Exhibit C    Real Property Leases
Exhibit D    Escrow Agreement
Exhibit E    Georgia Deed
Exhibit E-1    Texas Deed
Exhibit F    Assignment and Assumption of Real Property Leases
Exhibit G-1    Assignment and Assumption of Assumed Contracts
Exhibit G-2    Assignment and Assumption of Georgia Supply Agreement
Exhibit H    Title Affidavit
Exhibit I    Affidavit of Seller’s Residence


Exhibit X    Permitted Exceptions


LIST SCHEDULES


Schedule 1.1(a)(A)    Georgia Supply Agreement
Schedule 4.1            Value Table
Schedule 6.15        Boundary Disputes
Schedule 6.17        Mining Activity






--------------------------------------------------------------------------------




EXHIBIT A


Timberlands
Timberlands Legal Descriptions






The Timberlands shall be those properties as generally identified on Sellers’
GIS maps previously made available to Buyer on Sellers’ data site for Waycross -
Panola and referred to in the Compartment List attached hereto as Exhibit A-1.
Notwithstanding the foregoing, but subject to Buyer’s rights set forth in
Article 4 above, (i) the Timberlands shall be conveyed by Sellers to Buyer by
the historical descriptions contained in the Seller’s vesting deeds, and (ii)
the Timberlands are not being conveyed by the acre.






--------------------------------------------------------------------------------




EXHIBIT A-1
Georgia - Waycross
Compartment Map List[waycrosscompartment.jpg]




--------------------------------------------------------------------------------




[panolacompartment.jpg]




--------------------------------------------------------------------------------




EXHIBIT B


Assumed Contracts


1.
Pulpwood Supply Agreement (Waycross Property) between FORESTREE VI LP, as
Seller, and GEORGIA BIOMASS LLC, as Buyer, dated December 16, 2009, [Note:
Pulpwood Supply Agreement to be amended prior to the Closing Date pursuant to
Section 5.3 of the Agreement].



2.
Apiary License Agreement between FORESTREE VI LP, as Owner, and H & R APIARIES,
LLC, as Licensee, dated March 10, 2014.



3.
Apiary License Agreement between FORESTREE VI LP, as Owner, and SHELL HONEY
FARM, as Licensee, dated May 1, 2013 [Note: new Apiary License Agreement between
FORESTREE VI LP, as Owner, and SHELL HONEY FARM, as Licensee, has been sent to
Licensee for execution and will likely be executed prior to the Closing Date].









--------------------------------------------------------------------------------




EXHIBIT C


Real Property Leases


Panola






--------------------------------------------------------------------------------




Club
EFFECTIVE DATE
TERMINATION DATE
COUNTY
COMPARTMENT
Billiams Creek I
May 1, 2013
April 30, 2014
Tyler
PA6015
Billiams Creek IV
May 1, 2013
April 30, 2014
Tyler
PA6009, PA6015
Buckshot Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA6720
C & I Hunt Club
May 1, 2013
April 30, 2014
Jasper
PA6827
Chris Jones Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6922
Dupuy Family Circle
May 1, 2013
April 30, 2014
Jasper
PA6827
F B S Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6819, PA6825
G & S Hunting Club
May 1, 2013
April 30, 2014
Tyler
PA6009
Artesian Springs Ridge Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6921, PA6922
Hauck Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA7004
N/A
 
 
 
 
Kimble Creek Com. Past. Assn.
May 1, 2013
April 30, 2014
Tyler
PA6245
L & T Hunting Club
May 1, 2013
April 30, 2014
Polk & Tyler
PA6245
Lee's Mill Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6911
Gallier Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6922
M & D #2 Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA7003
Magnolia Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA7026
Morgan Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6825
Murphy's Hunting Club
May 1, 2013
April 30, 2014
Tyler
PA6141
Old Olive Hunting Club
May 1, 2013
April 30, 2014
Hardin
PA6614
Pineywoods Hunting Club
May 1, 2013
April 30, 2014
Hardin
PA6613
Pouncey Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA6701
Raiders Hunting Club
May 1, 2013
April 30, 2014
Tyler
PA6021
Triangle H/C & W/L Conservation
May 1, 2013
April 30, 2014
Tyler
PA6245
Ty-Hard Game Club
May 1, 2013
April 30, 2014
Tyler
PA6004, PA6008, PA6009
W W W Hunting Club
May 1, 2013
April 30, 2014
Orange
PA7348
Zion Hill Hunt Club
May 1, 2013
April 30, 2014
Jasper
PA7003, PA7004, PA7008
Forse Lease
May 1, 2013
April 30, 2014
Newton
PA6921
Dixie Drive Hunting Club
May 1, 2013
April 30, 2014
Orange
PA7350
Not Leased
 
 
Jasper
PA6827
Not Available For Lease
 
 
Newton
PA7353, PA7354, PA7355
Billiams Creek V
May 1, 2013
April 30, 2014
Tyler
PA6008, PA6009
MC2 Hunting Club
May 1, 2013
April 30, 2014
Tyler
PA6004, PA6008







--------------------------------------------------------------------------------




Club
EFFECTIVE DATE
TERMINATION DATE
COUNTY
COMPARTMENT
Billiams Creek I
May 1, 2013
April 30, 2014
Tyler
PA6015
Billiams Creek IV
May 1, 2013
April 30, 2014
Tyler
PA6009, PA6015
Buckshot Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA6720
C & I Hunt Club
May 1, 2013
April 30, 2014
Jasper
PA6827
Chris Jones Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6922
Dupuy Family Circle
May 1, 2013
April 30, 2014
Jasper
PA6827
F B S Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6819, PA6825
G & S Hunting Club
May 1, 2013
April 30, 2014
Tyler
PA6009
Artesian Springs Ridge Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6921, PA6922
Hauck Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA7004
N/A
 
 
 
 
Kimble Creek Com. Past. Assn.
May 1, 2013
April 30, 2014
Tyler
PA6245
L & T Hunting Club
May 1, 2013
April 30, 2014
Polk & Tyler
PA6245
Lee's Mill Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6911
Gallier Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6922
M & D #2 Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA7003
Magnolia Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA7026
Morgan Hunting Club
May 1, 2013
April 30, 2014
Newton
PA6825
Murphy's Hunting Club
May 1, 2013
April 30, 2014
Tyler
PA6141
Old Olive Hunting Club
May 1, 2013
April 30, 2014
Hardin
PA6614
Pineywoods Hunting Club
May 1, 2013
April 30, 2014
Hardin
PA6613
Pouncey Hunting Club
May 1, 2013
April 30, 2014
Jasper
PA6701
Raiders Hunting Club
May 1, 2013
April 30, 2014
Tyler
PA6021
Triangle H/C & W/L Conservation
May 1, 2013
April 30, 2014
Tyler
PA6245
Ty-Hard Game Club
May 1, 2013
April 30, 2014
Tyler
PA6004, PA6008, PA6009
W W W Hunting Club
May 1, 2013
April 30, 2014
Orange
PA7348
Zion Hill Hunt Club
May 1, 2013
April 30, 2014
Jasper
PA7003, PA7004, PA7008
Forse Lease
May 1, 2013
April 30, 2014
Newton
PA6921
Dixie Drive Hunting Club
May 1, 2013
April 30, 2014
Orange
PA7350
Not Leased
 
 
Jasper
PA6827
Not Available For Lease
 
 
Newton
PA7353, PA7354, PA7355
Billiams Creek V
May 1, 2013
April 30, 2014
Tyler
PA6008, PA6009
MC2 Hunting Club
May 1, 2013
April 30, 2014
Tyler
PA6004, PA6008





--------------------------------------------------------------------------------




Real Property Leases


Waycross


Club
County
Effective Date
Termination Date
Compartment
 
Apache Hunting Club
Appling
1-Jul-13
30-Jun-14
WC0035 WC0047 WC0046
 
JR Hunt Club
Appling
1-Jul-13
30-Jun-14
WC0017 WC0013 WC0020
 
County Line Hunting Club
Appling Appling Appling Wayne
1-Jul-13
30-Jun-14
WC0030 WC0031 WC0067 WC0073
 
Barber Break Hunt Club
Appling
1-Jul-13
30-Jun-14
WC0045
 
Pine Ridge Hunt Club
Appling
1-Jul-13
30-Jun-14
WC0020
 
Polecat Bay Hunting Club
Appling
1-Jul-13
30-Jun-14
WC0028
 
Poor Boy Hunting Club
Appling
1-Jul-13
30-Jun-14
WC0050
 
Tilly Hawk Hunting Club
Appling
1-Jul-13
30-Jun-14
WC0015 WC0012 WC0005 WC0001 WC0008 WC0048
 
Wheaton Break Hunting Club
Appling
1-Jul-13
30-Jun-14
WC0037 WC0041 WC0034 WC0051 WC0047 WC0032
 





--------------------------------------------------------------------------------






EXHIBIT D


ESCROW AGREEMENT




THIS ESCROW AGREEMENT (“Escrow Agreement”) made and entered into as of the _____
day of March 2014, by and among FORESTREE VI LP, a Delaware limited partnership
(“ForesTree”), and FORESTREE VI TEXAS LP, a Delaware limited partnership
(“ForesTree Texas”) (ForesTree and ForesTree Texas each may be referred to
herein independently as a “Seller”, and collectively as the “Sellers”) and
CATCHMARK TIMBER TRUST, INC., a Maryland corporation (“Buyer”), and FIRST
AMERICAN TITLE INSURANCE COMPANY (“Escrow Agent”).


W I T N E S S E T H :


WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement (the “Purchase Agreement”) dated as of March ___, 2014, with respect
to certain real property located in the States of Georgia and Texas (the
“Property”).


WHEREAS, Seller and Buyer desire that Escrow Agent hold the Earnest Money and
any additional amounts, as required under the Purchase Agreement, in escrow
pursuant to the terms hereof.


NOW, THEREFORE, in consideration of the above recitals, the mutual promises set
forth herein and other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the parties covenant and agree as
follows:


1.     Seller and Buyer hereby appoint First American Title Insurance Company as
Escrow Agent hereunder.


2.     On or before March _____, 2014, Buyer will deposit with Escrow Agent the
amount of THREE MILLION SEVEN HUNDRED THOUSAND AND NO/100 DOLLARS
($3,700,000.00) representing the Earnest Money (“Earnest Money”) as required by
the Purchase Agreement. The Escrow Agent agrees to immediately deposit said
funds in an interest bearing, custodial account and to hold and disburse said
funds, and any interest earned thereon, as hereinafter provided. Any additional
amounts deposited with Escrow Agent shall be added to the initial Earnest Money
deposit and together with the Earnest Money and any and all interest and other
earnings thereon shall be referred to herein collectively as the “Escrow Fund”.


3.     Upon written notification from Seller and Buyer that the contemplated
transaction is to be consummated, Escrow Agent shall deliver the Escrow Fund and
any accrued interest as instructed in writing by Seller and Buyer. Buyer’s
Federal Taxpayer Identification Number is ____-__________.


4.     Upon written notification from Seller and Buyer that the contemplated
transaction shall not take place, Escrow Agent shall deliver the Escrow Fund and
accrued interest, if any, in accordance with written instructions provided by
Seller and Buyer.


5.     The parties hereto covenant and agree that in performing any of its
duties under this Escrow Agreement, Escrow Agent shall not be liable for any
loss, costs or damage which it may incur in the capacity of Escrow Agent, except
for any loss, costs or damage arising out if its default or negligence.


Accordingly, Escrow Agent shall not incur any liability with respect to (i) any
action taken or omitted to be taken in good faith upon advice of counsel given
with respect to any questions relating to duties and responsibilities, or (ii)
to any action taken or omitted to be taken in reliance upon any documents,
including any written notice of instruction provided for in this Escrow
Agreement, not only as to its execution and the validity and effectiveness of
its provisions, but also to the truth and accuracy of any information contained




--------------------------------------------------------------------------------




therein, which Escrow Agent shall in good faith believe to be genuine, to be
signed or presented by a proper person or persons and to conform with the
provisions of this Escrow Agreement.


In an event of a dispute between any of the parties hereto, Escrow Agent shall
tender into the registry or custody of any court of competent jurisdiction, all
money in its hands held under the terms of this Escrow Agreement, together with
such legal pleading as is appropriate and thereupon be discharged.


6. Any notice given pursuant to this Escrow Agreement shall be given in the same
manner as stated in Section 16.3 of the Purchase Agreement. The notice address
for Escrow Agent is as follows:
ESCROW AGENT:     First American Title Insurance Company
5607 Glenridge Drive, NE, Suite 275
Atlanta, Georgia 30342
Attention: Kevin Wood
Telephone: (404) 836-6354
Facsimile: (404) 303-1235
Email: kwwood@firstam.com


1.This Escrow Agreement shall be binding upon and inure to the benefit of the
parties respective successors and assigns.
2.This Escrow Agreement shall be governed by and construed in accordance with
the laws of the state of Georgia.
3.This Escrow Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which, when taken together,
shall constitute but one and the same instrument. All signatures of the parties
to this Escrow Agreement may be transmitted by facsimile or other electronic
transmission, which will, for all purposes, be deemed to be the original
signature of such party whose signature it reproduces and will be binding upon
such party.
4.Time shall be of the essence of this Escrow Agreement and each and every term
and condition hereof.
5.In the event a dispute arises between Buyer and Seller under this Escrow
Agreement, the losing party shall pay the attorney’s fees and court costs of the
prevailing party.
6.This Escrow Agreement may be amended, modified, superseded, rescinded, or
cancelled only by written instrument executed by the Seller, Buyer and Escrow
Agent.
7.The failure of any party to this Escrow Agreement at any time or times to
require performance of any provision under this Escrow Agreement shall in no
manner affect the right at a later time to enforce the same performance. A
waiver by any party to this Escrow Agreement of any such condition or breach of
any term, covenant, representation, or warranty contained in this Escrow
Agreement, in any one or more instances, shall neither be construed as a further
or continuing waiver of any such condition or breach nor a waiver of any other
condition or breach of any other term, covenant, representation, or warranty
contained in this Escrow Agreement.






[The remainder of this page is intentionally left blank.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Escrow Agreement to be duly
executed and its seal to be affixed hereto as of the day and year first above
written.


SELLER:


FORESTREE TEXAS:


FORESTREE VI TEXAS LP


By:    ForesTree VI GP Atlas LLC
its General Partner


By:    Hancock Natural Resource Group, Inc.
its Manager




By:    ___________________________
Name:    ___________________________
Title:    ___________________________






FORESTREE:


FORESTREE VI LP


By:    John Hancock Timber Resource Corporation
its General Partner




By:    ________________________________
Name:    ________________________________
Title:    ________________________________






[Signatures continue on next page]










--------------------------------------------------------------------------------




BUYER:


CATCHMARK TIMBER TRUST, INC., a Maryland corporation




By    ___________________________
Name    ___________________________
Title    ___________________________






[Signatures continue on next page]










--------------------------------------------------------------------------------




ESCROW AGENT:
                    
FIRST AMERICAN TITLE INSURANCE
COMPANY




By:                         
Name:                     
Title:     




--------------------------------------------------------------------------------




                    




EXHIBIT E


Georgia Deed








After recording return to:


____________________________
____________________________
____________________________
____________________________




STATE OF GEORGIA


COUNTY OF             


LIMITED WARRANTY DEED
THIS LIMITED WARRANTY DEED (this “Deed”) made as of the ____ day of
______________, 2014, between ForesTree VI LP, a Delaware limited liability
company (the “Grantor”) whose address is c/o Hancock Natural Resource Group,
Inc., 99 High Street, 26th Floor, Boston, Massachusetts 02110, and
________________________________, a ______________________ (the “Grantee”),
whose address is __________________________.


W I T N E S S E T H


That Grantor, for and in consideration of the sum of Ten and NO/100 Dollars
($10.00) and other good and valuable consideration, to it in hand paid by
Grantee, the receipt and sufficiency whereof are hereby acknowledged, hereby
grants, sells and conveys with special warranty to Grantee, its successors and
assigns forever, the following described land, situate, lying and being in the
County of ____________, State of Georgia, to wit (the “Land”):
See Exhibit “A” attached hereto and by this
reference made a part hereof.
TOGETHER with (i) all down and standing trees or timber located thereon, (ii)
all buildings thereon, (iii) all roads, bridges and other improvements and
fixtures thereon, (iv) without warranty, all right, title and interest in and to
all gas, oil, minerals, coal, sand, gravel and all other substances or minerals
of any kind or character underlying or relating to such Land to the extent not
retained by or conveyed out by Grantor’s predecessors in title, and (v) all
other privileges, appurtenances, easements and other rights appertaining to the
Land (together with the Land, collectively, the “Property”), subject to the
permitted exceptions set forth on Exhibit “B” attached hereto and by this
reference made a part hereof (the “Permitted Exceptions”),reference to which
shall not operate to reimpose the same.
Grantee specifically acknowledges and agrees that except as set forth in
Grantor’s limited warranty of title herein or as set forth in any other
instrument delivered by Grantor to Grantee in connection with the




--------------------------------------------------------------------------------




conveyance of the Property to Grantee, (1) Grantor does not make any
representations or warranties of any kind whatsoever, either express or implied,
with respect to and shall have no liability to Grantee or its successors and
assigns for the Property (or any related matters), and (2) the Property is sold
to Grantee in an “AS IS” and “WITH ALL FAULTS” condition as of the date set
forth above, including, without limitation, (i) the existence or non-existence
of legal access to or from the Property or any portion thereof; (ii) the number
of acres comprising the Property; (iii) the volume, condition or quality of
timber on the Property; (iv) logging conditions or feasibility; (v) the
stability of soils; (vi) suitability, habitability, merchantability or fitness
of the Property for any construction or development, or for the Grantee’s
intended use; (vii) the condition of any other structure or improvements on the
Property; (viii) encroachment or boundary questions; (ix) compliance with any
laws; (x) drainage, availability or adequacy of water, sewer or other utilities,
zoning, access and similar matters; and (xi) any other matters related to the
Property.


TO HAVE AND TO HOLD the Property in fee simple forever.


And Grantor, for itself and its successors and assigns, does hereby warrant the
title to said Property, will defend the same against the lawful claims of all
persons claiming by, through, or under Grantor, but not otherwise, and will
execute such further assurances thereof as may be requisite.




    


[SIGNATURE PAGE FOLLOWS]
    




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed in its
name by its duly authorized representative the day and year first above written.


ForesTree VI LP
    
By: John Hancock Timber Resource      Corporation
Its General Partner


Signed, sealed and delivered in the
presence of:    
                        
By:    ___________________________________
Name:    ___________________________________
Title:    ___________________________________
Print Name:     ___________________________________


______________________________    
Notary Public


My commission expires:     




[AFFIX NOTARIAL STAMP & SEAL]






    










Address of Grantor:
ForesTree VI LP
c/o John Hancock Timber Resource Corporation
99 High Street
26th Floor
Boston, MA 02110








--------------------------------------------------------------------------------




EXHIBIT “A”
Legal Description
[To be attached]














































--------------------------------------------------------------------------------






EXHIBIT “B”
Permitted Exceptions
[Insert Permitted Exceptions from Exhibit X of the Purchase and Sale Agreement
and Final Title Commitment]






--------------------------------------------------------------------------------




EXHIBIT E-1
TEXAS Deed


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE ITS FILED FOR RECORD IN THE PUBLIC
RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
SPECIAL WARRANTY DEED
R.E. No. ____________
THIS INDENTURE, made the ____ day of ______________, 2014, between FORESTREE VI
TEXAS LP, a Delaware limited partnership (the “Grantor”), having its principal
place of business at c/o Hancock Natural Resource Group, Inc., 99 High Street,
26th Floor, Boston, MA 02110-2320 (617-572-6000) and
________________________________, a ______________________ (the “Grantee”),
having its principal place of business at __________________________. (the
“Grantee”).
WITNESSETH, that the Grantor, for the sum of Ten and 00/100 ($10.00) Dollars,
and other good and valuable consideration, to it paid by the Grantee, the
receipt of which is hereby acknowledged, has GRANTED, SOLD and CONVEYED, and by
these presents does GRANT, SELL and CONVEY unto the said Grantee the following
described land, situated in the County of ______________, and State of Texas, to
wit (the “Land”):
See Exhibit “A” attached hereto and by this
reference made a part hereof.
Being part of the property conveyed to Grantor by that certain ________ Deed
from ______________, a ______________, dated ______________, and filed for
record in the Official Public Records of __________ County, Texas and recorded
in Book ____ Page ____.
TOGETHER with (i) all down and standing trees or timber located thereon, (ii)
all buildings thereon, (iii) all roads, bridges and other improvements and
fixtures thereon, (iv) without warranty, all right, title and interest in and to
all gas, oil, minerals, coal, sand, gravel and all other substances or minerals
of any kind or character underlying or relating to such Land to the extent not
retained by or conveyed out by Grantor’s predecessors in title, and (v) all
other privileges, appurtenances, easements and other rights appertaining to the
Land (together with the Land, collectively, the “Property”), subject to
permitted exceptions set forth on Exhibit “B” attached hereto and by this
reference made a part hereof (the “Permitted Exceptions”).
Grantee specifically acknowledges and agrees that except as set forth in
Grantor’s limited warranty of title herein or as set forth in any other
instrument delivered by Grantor to Grantee in connection with the conveyance of
the Property to Grantee, (1) Grantor does not make any representations or
warranties of any kind whatsoever, either express or implied, with respect to
and shall have no liability to Grantee or its successors and assigns for the
Property (or any related matters), and (2) the Property is sold to Grantee in an
“AS IS” and “WITH ALL FAULTS” condition as of the date set forth above,
including, without limitation, (i) the existence or non-existence of legal
access to or from the Property or any portion thereof; (ii) the number of acres
comprising the Property; (iii) the volume, condition or quality of timber on the
Property; (iv) logging




--------------------------------------------------------------------------------




conditions or feasibility; (v) the stability of soils; (vi) suitability,
habitability, merchantability or fitness of the Property for any construction or
development, or for the Grantee’s intended use; (vii) the condition of any other
structure or improvements on the Property; (viii) encroachment or boundary
questions; (ix) compliance with any laws; (x) drainage, availability or adequacy
of water, sewer or other utilities, zoning, access and similar matters; and (xi)
any other matters related to the Property.
TO HAVE AND TO HOLD the above-described Property in fee simple forever.
And Grantor, for itself and its successors and assigns, does hereby warrant the
title to said Property, will defend the same against the lawful claims of all
persons claiming by, through, or under Grantor, but not otherwise, and will
execute such further assurances thereof as may be requisite.




[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed in its
name by its duly authorized representative the day and year first above written.
FORESTREE VI TEXAS LP, a Delaware limited partnership
By:    ForesTree VI GP Atlas LLC, a Delaware limited
liability company, its General Partner
By:    Hancock Natural Resource Group, Inc.,
a Delaware corporation, its Manager
By:        
Name:    David Kimbrough
Title:    Vice President
STATE OF NORTH CAROLINA
)
 
 
)
ss
COUNTY OF MECKLENBURG
)
 

I, Cynthia L. Tringali, a Notary Public in and for said County and State, hereby
certify that David Kimbrough, whose name as Vice President of Hancock Natural
Resource Group, Inc., a Delaware corporation, and Manager of ForesTree VI GP
Atlas LLC, a Delaware limited liability company, on behalf of ForesTree VI Texas
LP, a Delaware limited partnership, in its capacity as General Partner, is
signed to the foregoing instrument and who is known to me, acknowledged before
me on this day that, being informed of the contents of the instrument, s/he, as
such officer and with full authority, executed the same voluntarily (on the day
the same bears date) on behalf of such entities for and as the act of said
entities.
Given under my hand and official seal on ___________________.
    
Notary Public
My commission expires: September 19, 2017
Prepared by:






--------------------------------------------------------------------------------




EXHIBIT “A”
Legal Description
[To be attached]




--------------------------------------------------------------------------------






EXHIBIT “B”
Permitted Exceptions
[Insert Permitted Exceptions from Exhibit X of the Purchase and Sale Agreement
and Final Title Commitment]






--------------------------------------------------------------------------------




EXHIBIT F






ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES


THIS ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES (the “Assignment”) is
made and entered into as of this      day of ______________, 2014, by and
between ___________________________, a ______________________ (“Assignor”), and
___________________________, a ______________________ (“Assignee”).


W I T N E S S E T H


WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
_________________, 2014, by and between Assignor, as Seller, and ____________,
as Purchaser (the “Purchase Agreement”), Assignor desires to sell, assign,
transfer and convey all of the Assignor’s right, title and interest in and to
those certain Real Property Leases (as such term is defined in the Purchase
Agreement) described on Exhibit A attached hereto (the “Real Property Leases”)
to Assignee, and Assignee desires to undertake, assume and agree to perform,
pay, become liable for and discharge when due any and all liabilities and
obligations under the Real Property Leases first arising from and after the
Closing Date. Capitalized terms used but not defined in this Assignment shall
have the meanings ascribed to them in the Purchase Agreement.


NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.Assignment. Assignor hereby sells, assigns, transfers and conveys to Assignee
all of Assignor’s right, title and interest in and to the Real Property Leases.


2.Assumption. Subject to the terms of the Purchase Agreement, Assignee hereby
purchases, acquires, assumes and accepts from Assignor all of Assignor’s rights,
title and interests in and to the Real Property Leases, and Assignee hereby
undertakes, assumes and agrees to perform, pay and become liable for and
discharge when due all obligations, covenants, responsibilities and liabilities
of Assignor with respect to the Real Property Leases first arising from and
after the Closing Date.


3.Purchase Agreement Controls. The obligations of the parties under this
Assignment with respect to the Real Property Leases are governed by the terms of
the Purchase Agreement, and such duties and obligations shall survive the
Closing Date in accordance with the provisions of the Purchase Agreement. The
terms of the Purchase Agreement shall govern any conflict between the terms of
the Purchase Agreement and the terms of this Assignment.


4.Amendment and Waiver. This Assignment may not be amended or modified in any
manner other than by an agreement in writing signed by the parties or their
respective successors or permitted assigns. No waiver under this Assignment
shall be valid or binding unless set forth in a writing duly executed and
delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Assignment, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Assignment or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.






--------------------------------------------------------------------------------




5.Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
GEORGIA, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.


6.Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.


7.Entire Agreement. This Assignment and the Purchase Agreement constitute the
entire agreement and understanding of the parties and supersede any prior
agreements or understandings, whether written or oral, between the parties with
respect to the subject matter hereof.


8.Counterparts. This Assignment may be signed in any number of counterparts,
each of which shall be deemed an original and, when taken together, shall
constitute one agreement.


9.Notice. Any notice given pursuant to this Assignment shall be given in the
same manner as stated in Section 16.3 of the Purchase Agreement.


10.    Indemnification. Assignee agrees to indemnify, defend, and hold Assignor
harmless from any and all claims, demands, liabilities, losses, damages, costs,
and expenses (including, but not limited to, reasonable attorneys’ fees)
suffered, incurred by, or asserted against any Assignor which relate to the Real
Property Leases and which result from or arise out of any act or omission from,
on and after the Closing Date. Assignor agrees to indemnify, defend, and hold
Assignee harmless from any and all claims, demands, liabilities, losses,
damages, costs, and expenses (including, but not limited to, reasonable
attorneys’ fees) suffered, incurred by, or asserted against Assignee which
relate to the Real Property Leases and which result from or arise out of any act
or omission prior to the Closing Date.




- signature pages follow -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Real Property Leases, effective as the date first stated above.
 
ASSIGNOR:


                            


By:    ______________________________
    
Name:    ______________________________


Title:    ______________________________


                        
[Signatures continue on following page]
                    




--------------------------------------------------------------------------------




ASSIGNEE:


                            


By:    ______________________________
    
Name:    ______________________________


Title:    ______________________________
                
                            




--------------------------------------------------------------------------------




EXHIBIT A
Real Property Leases


[To be attached]
 






--------------------------------------------------------------------------------




EXHIBIT G-1






ASSIGNMENT AND ASSUMPTION OF Assumed Contracts


THIS ASSIGNMENT AND ASSUMPTION OF ASSUMED CONTRACTS (the “Assignment”) is made
and entered into as of this      day of ______________, 2014, by and between
___________________________, a ______________________ (“Assignor”), and
___________________________, a ______________________ (“Assignee”).


W I T N E S S E T H


WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
_________________, 2014, by and between Assignor, as Seller, and ____________,,
as Purchaser (the “Purchase Agreement”), Assignor desires to sell, assign,
transfer and convey all of the Assignor’s right, title and interest in and to
those certain Assumed Contracts (as such term is defined in the Purchase
Agreement) described on Exhibit A attached hereto (the “Assumed Contracts”) to
Assignee, and Assignee desires to undertake, assume and agree to perform, pay,
become liable for and discharge when due any and all liabilities and obligations
under the Assumed Contracts first arising from and after the Closing Date.
Capitalized terms used but not defined in this Assignment shall have the
meanings ascribed to them in the Purchase Agreement.


NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.Assignment. Assignor hereby sells, assigns, transfers and conveys to Assignee
all of Assignor’s right, title and interest in and to the Assumed Contracts.


2.Assumption. Subject to the terms of the Purchase Agreement, Assignee hereby
purchases, acquires, assumes and accepts from Assignor all of Assignor’s rights,
title and interests in and to the Assumed Contracts, and Assignee hereby
undertakes, assumes and agrees to perform, pay and become liable for and
discharge when due all obligations, covenants, responsibilities and liabilities
of Assignor with respect to the Assumed Contracts first arising from and after
the Closing Date.


3.Purchase Agreement Controls. The obligations of the parties under this
Assignment with respect to the Assumed Contracts are governed by the terms of
the Purchase Agreement, and such duties and obligations shall survive the
Closing Date in accordance with the provisions of the Purchase Agreement. The
terms of the Purchase Agreement shall govern any conflict between the terms of
the Purchase Agreement and the terms of this Assignment.


4.Amendment and Waiver. This Assignment may not be amended or modified in any
manner other than by an agreement in writing signed by the parties or their
respective successors or permitted assigns. No waiver under this Assignment
shall be valid or binding unless set forth in a writing duly executed and
delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Assignment, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Assignment or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.






--------------------------------------------------------------------------------




5.Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
GEORGIA, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.


6.Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.


7.Entire Agreement. This Assignment and the Purchase Agreement constitute the
entire agreement and understanding of the parties and supersede any prior
agreements or understandings, whether written or oral, between the parties with
respect to the subject matter hereof.


8.Counterparts. This Assignment may be signed in any number of counterparts,
each of which shall be deemed an original and, when taken together, shall
constitute one agreement.


9.Notice. Any notice given pursuant to this Assignment shall be given in the
same manner as stated in Section 16.3 of the Purchase Agreement.


10.    Indemnification. Assignee agrees to indemnify, defend, and hold Assignor
harmless from any and all claims, demands, liabilities, losses, damages, costs,
and expenses (including, but not limited to, reasonable attorneys’ fees)
suffered, incurred by, or asserted against any Assignor which relate to the
Assumed Contracts and which result from or arise out of any act or omission
from, on and after the Closing Date. Assignor agrees to indemnify, defend, and
hold Assignee harmless from any and all claims, demands, liabilities, losses,
damages, costs, and expenses (including, but not limited to, reasonable
attorneys’ fees) suffered, incurred by, or asserted against Assignee which
relate to the Assumed Contracts and which result from or arise out of any act or
omission prior to the Closing Date.




- signature pages follow -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Assumed Contracts, effective as the date first stated above.
 
ASSIGNOR:


                            


By:    ______________________________
    
Name:    ______________________________


Title:    ______________________________


                        
[Signatures continue on following page]
                    




--------------------------------------------------------------------------------




ASSIGNEE:


                            


By:    ______________________________
    
Name:    ______________________________


Title:    ______________________________
                
                            




--------------------------------------------------------------------------------




EXHIBIT A
Assumed Contracts


[To be attached]
 






--------------------------------------------------------------------------------




EXHIBIT G-2






ASSIGNMENT AND ASSUMPTION OF Georgia Supply Agreement


THIS ASSIGNMENT AND ASSUMPTION OF GEORGIA SUPPLY AGREEMENT (the “Assignment”) is
made and entered into as of this      day of ______________, 2014, by and
between ___________________________, a ______________________ (“Assignor”), and
___________________________, a ______________________ (“Assignee”).


W I T N E S S E T H


WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
_________________, 2014, by and between Assignor, as Seller, and ____________,,
as Purchaser (the “Purchase Agreement”), Assignor desires to sell, assign,
transfer and convey all of the Assignor’s right, title and interest in and to
those certain Georgia Supply Agreement (as such term is defined in the Purchase
Agreement) described on Exhibit A attached hereto (the “Georgia Supply
Agreement”) to Assignee, and Assignee desires to undertake, assume and agree to
perform, pay, become liable for and discharge when due any and all liabilities
and obligations under the Georgia Supply Agreement first arising from and after
the Closing Date. Capitalized terms used but not defined in this Assignment
shall have the meanings ascribed to them in the Purchase Agreement.


NOW, THEREFORE, in consideration of good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.Assignment. Assignor hereby sells, assigns, transfers and conveys to Assignee
all of Assignor’s right, title and interest in and to the Georgia Supply
Agreement.


2.Assumption. Subject to the terms of the Purchase Agreement, Assignee hereby
purchases, acquires, assumes and accepts from Assignor all of Assignor’s rights,
title and interests in and to the Georgia Supply Agreement, and Assignee hereby
undertakes, assumes and agrees to perform, pay and become liable for and
discharge when due all obligations, covenants, responsibilities and liabilities
of Assignor, including, but not limited to, the obligation to supply the Pine
Pulpwood volumes as defined in the Georgia Supply Agreement, with respect to the
Georgia Supply Agreement first arising from and after the Closing Date.


3.Purchase Agreement Controls. The obligations of the parties under this
Assignment with respect to the Georgia Supply Agreement are governed by the
terms of the Purchase Agreement, and such duties and obligations shall survive
the Closing Date in accordance with the provisions of the Purchase Agreement.
The terms of the Purchase Agreement shall govern any conflict between the terms
of the Purchase Agreement and the terms of this Assignment.


4.Amendment and Waiver. This Assignment may not be amended or modified in any
manner other than by an agreement in writing signed by the parties or their
respective successors or permitted assigns. No waiver under this Assignment
shall be valid or binding unless set forth in a writing duly executed and
delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Assignment, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Assignment or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions,




--------------------------------------------------------------------------------




rights or privileges hereunder.


5.Governing Law. THIS ASSIGNMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
GEORGIA, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.


6.Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.


7.Entire Agreement. This Assignment and the Purchase Agreement constitute the
entire agreement and understanding of the parties and supersede any prior
agreements or understandings, whether written or oral, between the parties with
respect to the subject matter hereof.


8.Counterparts. This Assignment may be signed in any number of counterparts,
each of which shall be deemed an original and, when taken together, shall
constitute one agreement.


9.Notice. Any notice given pursuant to this Assignment shall be given in the
same manner as stated in Section 16.3 of the Purchase Agreement.


10.    Indemnification. Assignee agrees to indemnify, defend, and hold Assignor
harmless from any and all claims, demands, liabilities, losses, damages, costs,
and expenses (including, but not limited to, reasonable attorneys’ fees)
suffered, incurred by, or asserted against any Assignor which relate to the
Georgia Supply Agreement and which result from or arise out of any act or
omission from, on and after the Closing Date. Assignor agrees to indemnify,
defend, and hold Assignee harmless from any and all claims, demands,
liabilities, losses, damages, costs, and expenses (including, but not limited
to, reasonable attorneys’ fees) suffered, incurred by, or asserted against
Assignee which relate to the Georgia Supply Agreement and which result from or
arise out of any act or omission prior to the Closing Date.




- signature pages follow -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Georgia Supply Agreement, effective as the date first stated
above.
 
ASSIGNOR:


                            


By:    ______________________________
    
Name:    ______________________________


Title:    ______________________________


                        
[Signatures continue on following page]
                    




--------------------------------------------------------------------------------




ASSIGNEE:


                            


By:    ______________________________
    
Name:    ______________________________


Title:    ______________________________
                
                            




--------------------------------------------------------------------------------




EXHIBIT A
Georgia Supply Agreement




1.
That certain Pulpwood Supply Agreement between ForesTree VI LP, as Seller, and
Georgia Biomass, LLC, as Buyer, dated December 16, 2009, as amended by that
certain First Amendment to Pulpwood Supply Agreement dated ____________, 2014.





“2014 Stands”:


Tract
Stand
Treatment
Acres
Pine Pulpwood Tons/Acre
Pine Pulpwood Total Tons
WC0001
25
1ST Thin
146.7
40
5,868
WC0015
26
1ST Thin
65.4
40
2,616
WC0020
1
1ST Thin
98.1
40
3,924
WC0037
22
1ST Thin
302
40
12,080
WC0045
13
1ST Thin
234
40
9,360
WC0048
1,19
1ST Thin
40
40
1,600
 
 
 
886
 
35,448

 






--------------------------------------------------------------------------------




EXHIBIT h


TITLE AFFIDAVIT


I, _________________, as _________________ of _____________________, the duly
authorized ____________[Title] of _____________________________("Seller"), being
first duly sworn, on oath depose and state that based upon an owner’s title
insurance policy issued to Seller, the Seller does own the Property (as defined
below) and during all the time that it has owned the Property, Seller has
received no written notice to its knowledge that record title to said property
has been disputed and more particularly:
1.That this affidavit pertains to those certain tracts or parcels of real
property located in Appling and Wayne Counties, Georgia and Hardin Jasper,
Newton, Orange, Polk and Tyler Counties, Texas, said real property being more
particularly described on Exhibit A attached hereto and incorporated herein by
reference (the “Property”).
2.That there are no parties occupying, renting, leasing, residing or possessing
the Property or any portion thereof pursuant to an agreement with Seller, except
those listed in Exhibit B attached hereto, and to the present, actual knowledge
(without the requirement of further investigation) of Seller, and there are no
parties claiming title to the Property or any portion thereof by reason of
adverse possession, except those listed on Exhibit B attached hereto.
3.That to the knowledge of the undersigned there are no pending suits,
proceedings, judgments, bankruptcies or executions against Seller which might
affect the Property either in the aforesaid counties or any other county in the
States of Georgia and Texas, except those listed on Exhibit C attached hereto.
4.The Seller, at present, and for a period of one hundred eighty (180) days, (a)
has not caused construction, erection, alteration or repairs of any structures
or improvements on the premises above cited to be done (“Improvements”), nor has
contracted for any material to be delivered to the property (“Materials”) or (b)
if it has so caused Improvements or delivery of Materials, the charges therefor
do not remain unpaid.
5.The Seller has no knowledge of any unpaid real estate taxes or installments of
special assessments for the property which are currently due and payable, and
Seller has no knowledge of any outstanding unpaid liens or assessments for
municipal services or improvements, special taxing liens or assessments, or
municipal utility services such as water, sewer or gas services.
6.The Seller has received no written notice of any violation of any covenants,
restrictions, agreements, or conditions affecting title to the property.
7.In consideration of First American Title Insurance Company issuing its policy
effective as of the date closing occurs without making exception therein to
encumbrances upon title which may be recorded between said date of closing and
the date the documents creating the interest being insured have been filed for
record, the Seller agrees to promptly defend, remove, bond or otherwise dispose
of any encumbrance upon title executed by Seller which may be filed against the
Property during the period of time between the date of closing and the date of
recording of all closing instruments.
This affidavit is given to induce First American Title Insurance Company to
issue its title insurance policy or policies in reliance upon any of the
statements contained herein.


[SIGNATURE PAGE TO FOLLOW]




--------------------------------------------------------------------------------




SELLER:
_________________________________________    


ATTEST:                    By:    ___________________________________
Its _______________
                    
(Assistant Secretary)                By:                        
Print Name:                         Title:    ______________________________
Print Name:    ________________________


[SEAL]




STATE OF NORTH CAROLINA    )
) ss
COUNTY OF MECKLENBURG    )




I, Cindy L. Tringali , a Notary Public in and for the State and County
aforesaid, hereby certify that _______________ (Name), whose name as
______________ (Title) of ________________________, a
__________________________, the _________ of _______________________________, a
____________________, is signed to the foregoing Affidavit and who is known to
me or has produced sufficient identification to me, acknowledged before me on
this day that being informed of the contents of the foregoing Affidavit, s/he,
as such Officer and with full authority, did execute the same voluntarily for
and as the act of said corporation.


Given under my hand and official seal on this ___ day of _________________,
2014.




Notary Public
                                
My commission expires:


______________________________


[Notary Seal]












--------------------------------------------------------------------------------




EXHIBIT A


Legal Descriptions




























































































--------------------------------------------------------------------------------




EXHIBIT B


Assumed Contracts and Real Property Leases


























































































--------------------------------------------------------------------------------




EXHIBIT C
Pending Suits, Proceedings, Litigation


None.
 




























































--------------------------------------------------------------------------------




EXHIBIT I


Affidavit of Seller’s Residence








--------------------------------------------------------------------------------




EXHIBIT X


Permitted Exceptions


The following shall be deemed Permitted Exceptions:


(a)
Restrictions on the ability to build upon or use the Timberlands imposed by any
current or future applicable development standards, building or zoning
ordinances or any other Laws (including but not limited to applicable
environmental laws);

(b)
To the extent a tract included in the Timberlands is bounded or traversed by a
river, stream, branch, lake or other water source:

i.
the rights, if any, of upper and lower riparian owners and the rights of others
to navigate such river or stream;

ii.
the right, if any, of neighboring riparian owners and the public or others to
use any public waters, and the right, if any, of the public to use the beaches
or shores for recreational purposes or to gain access thereto;

iii.
any claim of lack of title to the Timberlands formerly or presently comprising
the shores or bottomland of navigable waters or as a result of the change in the
boundary due to accretion or avulsion; and

iv.
any portion of the Timberlands which is sovereignty lands or any other land that
may lie within the bounds of navigable rivers as established by Law;



(c)
To the extent any portion of the Timberlands is bounded or traversed by a public
road or maintained right of way, the rights of others, if any (whether owned in
fee or by easement), in and to any portion of the Timberlands that lies within
such road or maintained right of way;

(d)
Railroad tracks and related facilities, if any (whether owned in fee or by
easement), and related railroad easements or rights of way, if any, traversing
the Timberlands and the rights of railroad companies to any tracks, siding, ties
and rails associated therewith;



(e)
Intentionally Deleted;



(f)
Subject to the apportionment provisions of the Agreement, (a) all ad valorem
property or other taxes (other than income taxes) not yet due and payable in
respect of the Timberlands for the tax period during which the Closing occurs
and all subsequent tax periods, (b) all other assessments and other charges of
any kind or nature imposed upon or levied against or on account of the
Timberlands by any governmental authority having jurisdiction over the
Timberlands for the tax period during which the Closing occurs and all
subsequent tax periods, (c) any additional or supplemental taxes that may result
from a reassessment of the Timberlands for the tax period during which the
Closing occurs and all subsequent tax periods, and (d) any potential roll back,
recapture or greenbelt type of taxes related to any agricultural, forest or open
space exemption that is subject to recapture pursuant to applicable law arising
or due to a change in use of the Timberlands by Buyer or its successors or
assigns or otherwise arising from the action or inaction of Buyer or its
successors or assigns;



(g)
Easements, discrepancies or conflicts in boundary lines, cemeteries, burial
grounds, shortages in area, vacancies, excesses, encroachments or any other
facts that a current and accurate survey or inspection of the Timberlands would
disclose that are not otherwise objected to by Buyer;



(h)
All oil, gas and other minerals or other substances of any kind or character as
may have been previously reserved by or conveyed to others and any leases
concerning any of such oil, gas, other minerals or other substances in, on or
under the Timberlands;







--------------------------------------------------------------------------------




(i)
Rights, if any, relating to the construction and maintenance in connection with
any public utility of wires, poles, pipes, conduits and appurtenances thereto,
on, under, above or across the Timberlands;



(j)
Reservations in federal patents and acts authorizing the same;



(k)
Indian treaty or aboriginal rights, including easements and equitable
servitudes;

(l)
Any matter affecting title to the Timberlands that is not objected to by Buyer
and any Title Objection that Seller has elected or is deemed to have elected not
to cure pursuant and subject to the terms of the Agreement;



(m)
Rights of others under any of the Assumed Contracts or Real Property Leases,
including, but not limited to, rights of parties in possession; and



(n)
Any claim of lack of access rights to any portion of the Timberlands where (i)
permission to access has been granted verbally or in writing, or (ii) Seller or
its predecessors in interest have otherwise historically enjoyed access to a
parcel or portion of the Timberlands for timber management purposes, with or
without express or implied permission by a landowner over whose property a road
exists that Seller or its predecessors have historically used.











--------------------------------------------------------------------------------




Schedule 1.1(a)(A)


Georgia Supply Agreement


1.
That certain Pulpwood Supply Agreement between ForesTree VI LP, as Seller, and
Georgia Biomass, LLC, as Buyer, dated December 16, 2009, as amended.





“2014 Stands”:


Tract
Stand
Treatment
Acres
Pine Pulpwood Tons/Acre
Pine Pulpwood Total Tons
WC0001
25
1ST Thin
146.7
40
5,868
WC0015
26
1ST Thin
65.4
40
2,616
WC0020
1
1ST Thin
98.1
40
3,924
WC0037
22
1ST Thin
302
40
12,080
WC0045
13
1ST Thin
234
40
9,360
WC0048
1,19
1ST Thin
40
40
1,600
 
 
 
886
 
35,448

 




 












